Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 1 of 67 PageID #: 697



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

   SHANNAH M. KURLAND, and                       :
   GLADYS B. GOULD,                              :
              Plaintiffs                         :
   v.                                            :            C.A. No. 14-0524-WES-PAS
                                                 :
   CITY OF PROVIDENCE, by and                    :
   through its Treasurer, James J. Lombardi,:
   III, alias, and OSCAR PEREZ, alias,           :
   JOHN DOE, and JOHN ROE, each                  :
   individually and in their official capacities :
   as police officers in the City of             :
   Providence Police Department, and             :
   HUGH T. CLEMENTS, JR., alias,                 :
   individually and in his official capacity as :
   Chief of the City of Providence Police        :
   Department,                                   :
                   Defendants                    :

       PLAINTIFFS’ COMBINED MEMORANDUM OF LAW IN SUPPORT OF THEIR
       MOTION FOR PARTIAL SUMMARY JUDGMENT AND OBJECTION TO THE
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 I.       INTRODUCTION

          This action is brought by the Plaintiffs seeking declaratory and injunctive relief and

   compensatory and punitive damages, as well as counsel fees and costs, for acts and/or omissions

   of Defendants in violation of Plaintiffs’ right to freedom of speech and right to be free from

   unreasonable search and seizure protected under the First, Fourth, and Fourteenth Amendments

   to the United States Constitution, actionable pursuant to 42 U.S.C. §1983, and under Article 1,

   §§20 and 21 of the Rhode Island Constitution.

          Defendants have moved for Summary Judgment and Plaintiffs have objected to that

   motion and move herein for Partial Summary Judgment on the issue of liability in their favor for

   the reasons set forth below.




                                             Page 1 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 2 of 67 PageID #: 698



   II.   SUMMARY

         This case arises out of yet another example of the Providence Police Department (PPD)

  trampling on the free speech rights of people engaged in political speech. The events that give

  raise to this case took place during a protest involving approximately three hundred (300) people

  in Roger Williams Park (“park”) outside of the Roger Williams Casino (“Casino”), which was

  hosting a fundraising event for Gina Raimondo’s candidacy for governor.              The protestors

  consisted primarily of active and retired public sector employees (firefighters and teachers) who

  desired to voice their opposition to certain pension reform measures advocated by gubernatorial

  candidate Gina Raimondo, then the General Treasurer of the State of Rhode Island.

         Protesters were originally spread out over a large area of the park near the Casino, which

  encompasses the sidewalks and areas near the Casino, a large, grass-covered area of the park

  bounded by Rose and Linden Avenues, which surround the area in a loop directly in front of the

  Casino (“Island”) and along Rose Avenue both across the street from the Island and toward the

  entrance to the park. This area was, as a public park with no special status for the day or event,

  totally open to the public and covered an area of approximately 100,000 square feet, including

  nearly 30,000 square feet on the Island itself.

         This action revolves, at its most fundamental level, around the repeated actions of the

  Defendants and other PPD officers who continually forced Plaintiffs and other protesters farther

  and farther from the Casino and the event they were protesting without any valid basis. In short,

  Defendants, in a series of encounters, expelled Plaintiffs and protesters first from the sidewalk in

  front of the Casino designated herein as site “A,” then from a portion of the large Island closer to

  the Casino designated herein as site “B,” and then from the rest of Island, site “C.” Map of

  Casino Area in App. Ex. 1. (This exhibit has sites “A” through “D” marked on it, which said

  areas depict the locations from which the Plaintiffs and other protesters were moved from by the


                                              Page 2 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 3 of 67 PageID #: 699



  Defendants and are referenced by the various deponents in this matter to describe the physical

  location of those events). This resulted in Plaintiffs and other protesters finally being restricted

  to an area (site “D”) some two hundred and seventy-five (275) feet, or nearly a football field

  worth of distance from the Casino, which was separated from the Casino by two wide roads and

  numerous large trees, many with low-hanging branches.

         No other patrons of the park, including event attendees, were so restricted, only those

  present for protest purposes. This fact is undisputed. Indeed, event attendees were, according

  to the testimony of PPD officers present, allowed free reign to move about the area as they

  pleased and were crossing roads and approaching the Casino from “all over” during the entire

  period in question—including at the time Plaintiff Kurland was arrested.       Protesters however,

  based exclusively on the content of their speech, were increasingly restricted from more and

  more areas of the park near the event they were protesting. When Plaintiffs and other protesters

  eventually refused to comply with these arbitrary demands to move farther and farther from the

  Casino and the event they were protesting, they were threatened with arrest and Ms. Kurland was

  eventually arrested.

         Defendants proffered a concern about vehicle traffic to justify their relocation of

  protesters to site “D,” far from the event they were protesting. However, there is no support for

  this claim in the evidence and it does not hold up to even the most rudimentary logical inquiry.

  The sheer size of the Island alone could easily have accommodated the entire protest in various

  locations both closer to the event and with less proximity of protesters to busy roads. The area

  around the Casino, where protesters were first expelled from, site “A” and the adjacent sidewalks

  and areas opposite it, is roughly 22,000 square feet, depending on how one defines the area, and

  does not abut any major roadway, yet protesters were barred from this area before a large crowd

  had even assembled—an area both closer to the Casino and least exposed to vehicle traffic.

                                             Page 3 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 4 of 67 PageID #: 700



  The next area protesters were barred from, site “B,” a portion of the Island closer to the Casino,

  also does not abut any major roadway and yet protesters were barred from there too. Finally, the

  remaining protesters at site “C” were barred from the entire Island, an area encompassing in total

  nearly 30,000 square feet of open park land, where there was nearly 100 square feet of space per

  protester. It is also worth nothing here that the area of the Island protesters were barred from

  first was the portion closer to the event that was not on a major roadway, only later were

  protesters also barred from the other portion, which did in fact abut the busiest portion of road

  at issue in this incident. The area Defendants forced protesters to move to, with threats of arrest

  and an actual arrest was, by contrast, exclusively abutting the busiest roads during these events.

  Moreover, based on the photos of the event in the record, this area included a number of

  protesters standing in the street near the curb, now that the protesters were forced into an area

  with far heavier vehicular traffic at site “D.” There was no testimony from any of the PPD

  officers or from any of the various witnesses at the scene that any of these protesters were

  directed to get out of the road at the time Plaintiff Kurland was being confronted at site “C.”

  Instead, the sole focus of the PPD and Defendant Perez was to ensure that Plaintiffs and other

  protesters, who were safely and quietly standing at site “C,” were removed for purported public

  safety reasons—while all other park patrons and event attendees continued to move freely on the

  Island. Protesters in the street at a site with heavier vehicular traffic was apparently not a

  concern, now that the real goal of moving protesters farther from the Casino had been achieved.

         Then, Defendants doubled down on their illegal orders, removal of protesters, and illegal

  arrest. Defendant Perez’s supervisors, Defendant Chief Clements and Major Verdi, both testified

  that Defendant Perez’s actions were in accordance with the training and policy of the PPD

  and that they would expect officers to act in the same way in the future if presented with a

  similar situation. Additionally, the Defendant City declined to investigate the charges at all

                                            Page 4 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 5 of 67 PageID #: 701



  beyond the contents of the police report, which facially lacked any factual evidence to support

  the charge. Indeed, rather than investigating further and dismissing the baseless charges against

  Ms. Kurland quickly, the Defendant City subjected her to a series of court appearances. First

  Defendant City forced Ms. Kurland to attend three (3) court dates in Municipal Court, informing

  her at her first two court appearances that the case would be dismissed when a city solicitor was

  present, which they were not at either of those court dates, despite requiring that Ms. Kurland

  nevertheless appear under the threat of a bail violation and jail. Ms. Kurland attempted

  regularly to make contact with Senior Assistant City Solicitor Stephen Ryan by phone during this

  period, but he did not return her calls until December 6, when she had already been on bail for

  some seventy-two (72) days, and appeared at court twice without being able to proceed because

  of his absence. Mr. Ryan then informed Ms. Kurland that he would be refilling the charges in

  Rhode Island State District Court but that she would have to attend yet another Municipal Court

  date, on December 11, to sign the paperwork allowing him to do so. Ms. Kurland was then

  subjected to three more court dates in District Court until, finally, on January 22, after having

  been to six (6) court appearance and having been on bail for one-hundred and thirteen (113)

  days, the District Court Judge issued a disposition of a “not-guilty filing” which Defendant

  City’s Agent Solicitor Nelson opposed, but which was entered by the Judge over his objection.

   III.   MATERIAL FACTS

                               The Location and Nature of the Event

          Roger Williams Park (“park”) is a public park owned by the City and open to the general

  public from 7:00 a.m. until 9:00 p.m. every day. Plaintiffs’ Statement of Undisputed Facts in

  Support of Their Motion for Partial Summary Judgment and of Additional Facts in Opposition to

  Defendants’ Motion For Summary Judgment (Pl.’s SUF) at ¶6. The Roger Williams Park

  Casino (“Casino”) is a City owned facility situated entirely within the park and has an address of

                                            Page 5 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 6 of 67 PageID #: 702



  1000 Elmwood Ave, Providence, RI 02907. Pl.’s SUF at ¶7. The Casino is frequently used for

  political fundraisers as well as for general public interest group events. Pl.’s SUF at ¶8. On or

  about September 26, 2013 the Casino was the site of a fundraising event targeting women and

  benefiting then-candidate for Governor of Rhode Island, and now Governor, Gina Raimondo

  (“Event”). Pl.’s SUF at 9. Plaintiffs Kurland and Gould were among a group of 200 to 300

  people who gathered at the site, which included members and/or representatives of numerous

  labor unions and community action groups and other organization who came to the park to

  express their dissent with regard to candidate Raimondo’s policies and their opposition to her

  candidacy for governor. Pl.’s SUF at ¶11.

         Directly in front of the Casino there is a sidewalk which varies in width from

  approximately twelve (12) to twenty (20) feet and which runs approximately one-hundred and

  sixty (160) feet in length. Pl.’s SUF at ¶12. Directly in front of the Casino and north of the

  sidewalk is a large, grass-covered area of the park bounded by Rose and Linden Avenues, which

  surround the area in a loop (“Island”). Pl.’s SUF at ¶13. The Island has an area of some 29,650

  square feet, or about 100 square feet per protester even if the high end estimate of 300 or so

  protestors is correct. Pl.’s SUF at 63; Island Area Map in App. Ex. 2. For comparison the

  ballroom of the Rhode Island Convention Center is 20,000 square feet, and has a capacity of

  2,300 people in a theater configuration, or 1,400 people in a banquet configuration. Pl.’s SUF at

  ¶63. There is a crosswalk located on Rose Avenue between the Island and the grassy area of land

  north of the Island.     Pl.’s SUF at ¶15.    The events described herein took place between

  approximately 4:00 p.m. and 7:30 p.m.. Pl.’s SUF at ¶17.

                         Plaintiff Gould and First and Second Illegal Orders to Move

         Ms. Gould was among the protesters who arrived early at the Park, sometime between

  4:00 p.m. and 4:30 p.m. when there were about fifty (50) protesters in and around sites C and D.

                                              Page 6 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 7 of 67 PageID #: 703



  Pl.’s SUF at ¶18-19. Upon arriving Ms. Gould set up sign making materials by a tree on the

  Island and waited in the area of the Island closer to the Casino (B on the Map) with

  approximately thirty (30) other protesters. Pl.’s SUF at ¶20.

         Eventually Ms. Gould moved to the sidewalk in front of the Casino (A on the Map). Pl.’s

  SUF at 21. Gould felt this was “a great place for me to go and, you know, display my sign.” Pl.’s

  SUF at ¶22. Almost immediately upon setting foot on the sidewalk, Ms. Gould was ordered off

  it by a City police officer, who was 20ft away, near the entrance of the parking lot, without being

  told a reason or an alternative location to which she could go and who told her “you can’t be

  here, waved and signaled for her to move away.” Pl.’s SUF at ¶23. At the time she was ordered

  off the sidewalk, there were no other protesters on the sidewalk; however, there were numerous

  other people on the sidewalk who were not protesters, some of whom were walking and others of

  whom were standing around congregating and/or conversing, and who were not ordered to leave

  the area. The sidewalk where she was situated was not crowded with people and she was not

  interfering with the pedestrian flow. Pl.’s SUF at ¶24-25.

         Ms. Gould then retreated back across Rose Avenue to the southern portion of the Island

  where she stood holding her sign with about thirty other protesters facing both traffic driving into

  the Casino parking lot and people walking toward the Casino entrance near B or between B and

  C. Pl.’s SUF at ¶26. Shortly thereafter, about fifteen minutes, additional police officers arrived

  on the scene. Pl.’s SUF at ¶27. At this time, as at all others, the site and protesters were orderly.

  Pl.’s SUF at ¶28. About the time the additional officers arrived, Defendant City Police Officers

  ordered Gould and other protesters to move further away from the Casino on the Island from B

  to C on the map. Pl.’s SUF at ¶29. Gould felt that as a result of this move “my rights to express

  myself were being violated at that point . . . but I complied. I didn’t want to risk, you know,

  arrest.” Pl.’s SUF at ¶30. One again no explanation was given to Gould or other protesters as to

                                             Page 7 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 8 of 67 PageID #: 704



  why they had to move. Pl.’s SUF at ¶31. Ms. Gould had by now been forced from a position

  within 50 feet of the Casino entrance (the sidewalk at site A) to one approximately one-hundred

  (100) feet from the entrance (the southern edge of the Island at site B), and then to one

  approximately two-hundred and twenty-five (225) feet from the Casino entrance (the

  northwestern edge of the Island at site C). Pl.’s SUF at ¶32; Map of Casino Area in Record

  Appendix (“App.”). Ex. 1; Distance Maps in App. Ex. 3;

                  Plaintiff Kurland, Third Illegal Order to Move, and False Arrest

         At this point Gould, who was now joined by Ms. Kurland, was situated on the

  northwestern part of the Island, adjacent to the portion of Rose Avenue that provides access to

  and through the park from Elmwood Avenue and to the portion of Linden Avenue which provides

  access to the Casino access road and parking lot (C on the map). Pl.’s SUF at ¶33. This position

  also afforded a partial view of the Casino entrance as well as event goers walking to the Casino

  from the parking area, but was approximately two-hundred and fifty (250) feet away and

  partially obscured by a few large trees. Pl.’s SUF at ¶34.

         At some point around this time, Defendant Perez decided that he wanted all the protesters

  to move across Rose Avenue off the Island to site D on the map and convinced Paul Valletta of

  the Cranston Fire Fighters Union to assist him in getting protesters to move. Pl.’s SUF at ¶35.

  Relocating across Rose Avenue once again made it more difficult for the protesters to display

  their signs and convey their message to the primary target audience: individuals attending the

  fundraiser. Pl.’s SUF at ¶36. Before Defendant Perez arrived on the scene and decided to bar

  protesters from the Island, Officer Pryde had determined that in order to minimize people

  crossing Rose Avenue it would be best to concentrate protesters on the Island. Pl.’s SUF at ¶37.

  Nevertheless Defendant Perez and Officers under his direction demanded Plaintiffs and those

  with them leave the Island when they did not move with the rest of the protesters. Pl.’s SUF at

                                             Page 8 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 9 of 67 PageID #: 705



  ¶38. At this point Ms. Gould and Ms. Kurland and the others on the Island “were peaceful,”

  were “in the middle of a public park,” were in a place that “generally speaking, yea, safe to

  stand.” Pl.’s SUF at ¶39; Dep. Perez 48:9-50:8. In the words of Defendant Perez, the only thing

  Plaintiffs were doing was “standing there, holding a sign near that tree on the Island.” Pl.’s SUF

  at ¶40; Dep. Perez 72:11-18.

         Defendant Perez based his demand that Plaintiffs and protesters with them move on the

  fact that a few middle-aged, mature people, mostly teachers and firefighters, some retired, might

  be encouraged to cross back to the Island, in the vicinity of a crosswalk, with police in position

  to manage traffic and the crossing, might cross the street to join the Plaintiffs. Pl.’s SUF at ¶41.

  These protestors were not only capable of crossing busy streets, but often assist others, including

  children in doing so. Pl.’s SUF at ¶42. There were seven (7) officers of Defendant City on duty

  at the scene to control the flow of traffic and assist people in crossing the street. Pl.’s SUF at ¶43.

  Defendant Perez explicitly testified that “but for [his] concern about the migration of people to

  ‘D’ to ‘C’ [he] had no problem with people being at ‘B’ and ‘C’ . . . on the Island.” Pl.’s SUF at

  ¶44; Dep. Perez 55:14-17.

         Plaintiffs did not wave for anyone to come to the Island or otherwise encourage anyone to

  come to the Island. Pl.’s SUF at ¶45. Additionally, the only incident Defendants identified of a

  protester crossing the street occurred when and as a consequence of Defendant Perez confronting

  Plaintiffs and other protesters with them on the Island. Pl.’s SUF at ¶46. This event involving an

  alleged protester crossing over the street was not even mentioned in Defendant Perez’s police

  report. Pl.’s SUF at ¶47. Further, before Perez arrived and demanded Plaintiffs and others move,

  Officer Pryde had addressed the potential for protesters crossing the street simply by

  “position[ing] myself along the access road and I just told people to stay out of the road.” Pl.’s

  SUF at ¶48; Dep. Pryde 32:16-24. It is uncontested that patrons of the fundraiser continued to

                                              Page 9 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 10 of 67 PageID #: 706



   cross the street from D to C and walk through and across the Island throughout the entire

   relevant period of time, including when Perez was demanding that Plaintiffs and other protesters

   leave the Island and threatening them with arrest if they did not comply. Pl.’s SUF at ¶49. As

   the fundraiser took place indoors, once inside, attendees would no longer hear or see the

   protesters, therefore, the only chance the protestors had to express their message was through

   targeting attendees on their drive/walk to the casino entrance, which became more difficult each

   time they were ordered farther away from the casino. Pl.’s SUF at ¶50.

          Defendant Perez and other officers under his direction had a number of conversations

   with Plaintiffs, continuing to insist that they move. Pl.’s SUF at ¶51. Ms. Kurland advised

   Defendant Perez that she and her fellow protesters had a right to remain at their location and

   peaceably protest, as they were in a public park and not causing any disturbance. Pl.’s SUF at

   ¶52. Ms. Kurland additionally informed Defendant Perez that the federal court for the District of

   Rhode Island had only six (6) months earlier ruled against the City and City Police Department

   in a similar situation involving First Amendment rights on a public sidewalk, mentioning the

   case of Reilly v. City of Providence [CA 10-461 S, 2013 WL 1193352 (D.R.I.)]. Pl.’s SUF at ¶53.

   Despite this, Defendant Perez continued to insist that Plaintiffs and those with them had to move

   or they would be arrested and informed his Superior, Major Verdi, as much who supported his

   decision. Pl.’s SUF at ¶54. Because Ms. Kurland continued to remain on the Island, Defendant

   Perez arrested her, but did not arrest Plaintiff Gould or anyone else with her. Pl.’s SUF at ¶55.

   Following Plaintiff Kurland’s arrest, and fearing that they too would be arrested if they continued

   to fail to comply with Defendant Perez’s order to move, the remaining protesters, including Ms.

   Gould, left the Island, moving across Rose Avenue to the grassy area. Pl.’s SUF at ¶56.




                                             Page 10 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 11 of 67 PageID #: 707



                                Lack of Substantial Government Interest

          The only basis Defendant Perez proffered for forcing Plaintiffs farther from the Casino

   from site “C” to “D” was a worry that some protesters might cross the street if there were

   protesters at both “C” and “D.” Pl.’s SUF at ¶60. Indeed Defendant Perez explicitly testified

   that “but for [his] concern about the migration of people from ‘D’ to ‘C’ [he] had no problem

   with people being at ‘B’ and ‘C’ . . . on the Island.” Pl.’s SUF at ¶61; Dep. Perez 55:14-17. More

   specifically, Defendant Perez’s sole basis that Plaintiffs and protesters with them could not be at

   “C” was a concern that a few middle-aged, mature people, mostly teachers and firefighters, some

   retired, might be encouraged to cross back to the Island, across a crosswalk, with seven (7)

   police in position to manage traffic and crossing, and who often assisted others, including

   children, in crossing busy streets, might cross the street to join the Plaintiffs. Pl.’s SUF at ¶62.

          The Island has an area of some 29,650 square feet, or about 100 square feet per protester

   even if the high end estimate of 300 or so protestors is correct. Further, even if only the

   perimeter of the Island is in question, that is a distance of nearly 900 feet, or some three feet of

   space per protester if they never, not even once, were more than one protester deep. Pl.’s SUF at

   ¶63; Island Area Map. For comparison the ballroom of the Rhode Island Convention Center is

   20,000 square feet, and has a capacity of 2,300 people in a theater configuration, or 1,400 people

   in a banquet configuration. Pl.’s SUF at ¶64; Rhode Island Convention Center Ball Room Floor

   Plan and Capacities, http://riconvention.s3.amazonaws.com/img/ricc_floorplans_ballrooms-

   updated.jpg (last visited April 3, 2019) in App. Ex. 21. Indeed, Officer Pryde had previously

   determined that in order to minimize people crossing Rose Avenue it would be best to

   concentrate protesters on the Island. Pl.’s SUF at ¶65. Further, before Perez arrived and

   demanded Plaintiffs and others move, Officer Pryde had addressed the potential for protesters




                                               Page 11 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 12 of 67 PageID #: 708



   crossing the street simply by “position[ing] myself along the access road and I just told people to

   stay out of the road.” Pl.’s SUF at ¶66.

                         Lack of Narrow Tailoring and Burdens Imposed on Speech

          The purpose of the protest, at least from the point of view of Plaintiffs, was to get the

   attention of patrons as they went by them. It was an indoor event and once persons were inside,

   they would not be able to hear them. The goal was to disrupt the patrons to make them feel

   uncomfortable so that they would ask why the protesters were all there.           This was better

   accomplished closer to the Casino. Dep. Gould. Pl.’s SUF at ¶67. It was not the goal to slow

   down or stop traffic. That was not a tactic for this protest. Pl.’s SUF at ¶68. The fact that large

   numbers of people would be walking all over the park and crossing streets to reach the Casino

   was standard fare for the site and did not require any sort of out of the ordinary policing and

   traffic control. Pl.’s SUF at ¶69; Dep. Clements 43:24-44:3 (Clements: “I would answer that for

   large events, I have been there for large events, and I am not quite sure how many attended that

   event. They come from all over and they walk not only in the crosswalk, but on the grass.”).

   The effect of moving protesters from A to D was that they have been forced from a position

   within fifty (50) feet of the Casino entrance (the sidewalk at A) to one approximately one-

   hundred (100) feet from the entrance (the southern edge of the Island at B), and then to one more

   than two-hundred and twenty-five (225) feet from the Casino entrance (the northwestern edge of

   the Island at C). Defendant Perez’s order to move to D, if complied with, would put an additional

   forty (40) to (50) feet between protesters and the event, leaving them about two hundred seventy-

   five (275) feet from the Casino and the event. Pl.’s SUF at ¶70; Distance Maps in App. Ex. 3.

                                        Lack of Probable Cause

          At no time did Plaintiffs or any other protesters obstruct anyone from accessing the

   Casino or the Event. Pl.’s SUF at ¶71. The protesters at the site of the event were orderly and

                                              Page 12 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 13 of 67 PageID #: 709



   compliant as was the protest generally. Pl.’s SUF at ¶72. This was not surprising in light of the

   composition of the group. Pl.’s SUF at ¶73. There was no evidence of gang or other criminal

   elements or activity at the site of the event. Pl.’s SUF at ¶74. Plaintiffs did not obstruct the street

   nor were they in the street at any point. Pl.’s SUF at ¶75. Indeed the only thing Plaintiff

   Kurland was doing when Defendant Perez arrested her, according to his own sworn testimony,

   was “standing there, holding a sign near that tree on the Island.” Pl.’s SUF at ¶76. The protest

   and the protesters were peaceful. Pl.’s SUF at ¶77. There was no violence at the site of the

   event. Pl.’s SUF at ¶78. There were not threats of violence at the site of the event. Pl.’s SUF

   at ¶79. There was no concern that there was going to be any violence at the event. Pl.’s SUF at

   ¶80. There was no fighting at the site of event. Pl.’s SUF at ¶81. There was no property damage

   at the site of the event. Pl.’s SUF at ¶82. There was no threat of property damage at the site of the

   event. Pl.’s SUF at ¶83. There was no interference with the event taking place inside of the

   Casino. Pl.’s SUF at ¶84. No one was obstructed from entering the Casino. Pl.’s SUF at ¶85.

   None of the protesters blocked motor vehicles dropping guests off to attend the fundraiser. Pl.’s

   SUF at ¶86. There were no incidents before Ms. Kurland’s arrest. Pl.’s SUF at ¶87. There were

   no incidents after Ms. Kurland’s arrest. Pl.’s SUF at ¶88. There was no breach of the peace.

   Pl.’s SUF at ¶89. There was no concern that there would be any disruption at the event. Pl.’s

   SUF at ¶90. Nothing unusual happened at the protest. Pl.’s SUF at ¶91.

                                          Malicious Prosecution

          Plaintiff Kurland was taken to the Providence Public Safety Complex and placed in an

   isolation holding cell for two to three hours. Pl.’s SUF at ¶92. Eventually, Plaintiff Kurland was

   removed from the cell, and was booked and photographed by Defendant Perez. Pl.’s SUF at ¶93.

   The Police Report prepared by Defendant Perez alleged that Plaintiff Kurland had been arrested

   under Providence City Ordinance §16-3 (D), disorderly conduct wherein “Any person, who

                                               Page 13 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 14 of 67 PageID #: 710



   alone or in concert with others, obstructs any place ordinarily used for the passage of persons,

   vehicles or conveyances or otherwise engages in conduct with obstructs or interferes physically

   with a lawful meeting, procession or gathering” rather than the “Failure to Move” charge

   Defendant Perez had indicated earlier. Pl.’s SUF at ¶94. As she was being released, Defendant

   Perez gave Plaintiff Kurland the agreement form to appear in Municipal Court with “Disorderly

   Conduct” checked off instead of “Failure to Move.” Pl.’s SUF at ¶95. The charge in the

   Municipal Court paperwork appears to have been under Providence City Ordinance §16-3 (C);

   “[a]ny person who shall in a public place use "fighting words" or offensive language or words

   which by their very utterance inflict injury or are likely to provoke a violent reaction on the part

   of the average person so addressed.” Pl.’s SUF at ¶96. Defendants continued their prosecution

   of Plaintiff Kurland despite the subsequent entry of a Consent Judgment in Reilly v. City of

   Providence, which provided that the City Police Department practice of “clearing vast public

   places,” under the circumstances of that case, wherein there was no real harm or threatened harm

   to a substantial governmental interest, was unconstitutional. Pl.’s SUF at ¶97. The contents of

   the police report did not provide probable cause to support an arrest for either of the charges filed

   against Plaintiff Kurland. Pl.’s SUF at ¶98. Nor did the Defendants proffer any evidence to

   support the alternate charges brought against Plaintiff Kurland over the course of her prolonged

   prosecution. Pl.’s SUF at ¶99.

          At no time did Defendants have any information to support probable cause other than

   what was contained in the police report produced by Defendant Perez. Pl.’s SUF at ¶100. No

   further investigation was done by Defendants or any agents thereof during the entirety of

   Plaintiff Kurland’s prosecution. Pl.’s SUF at ¶101. Nevertheless, Defendants willfully continued

   their prosecution of Plaintiff Kurland. Pl.’s SUF at ¶102.

          On or about October 31, 2013, Plaintiff Kurland appeared at Municipal Court for her

                                              Page 14 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 15 of 67 PageID #: 711



   arraignment and was informed by Inspector Quinn of the City Police Department that the charge

   was being dismissed under Rule 48(a), but that the City Solicitor's office was not present so

   Plaintiff Kurland would have to return on a day when the City Solicitor’s office could sign off on

   the dismissal. Pl.’s SUF at ¶103. Plaintiff Kurland returned on or about November 13, 2013, but

   no one from the City Solicitor's office was present. Pl.’s SUF at ¶104. At the November 13,

   2013 court date, Inspector Quinn notified Plaintiff Kurland that she would be required to appear

   in court again on December 11, 2013 and that she could also speak with the City Solicitor's

   office beforehand and attempt to resolve the issue without returning to court. Pl.’s SUF at ¶105.

          Plaintiff Kurland left several messages for Senior Assistant City Solicitor Stephen Ryan,

   hoping to avoid having to return to court on December 11, 2013, and finally spoke with Mr.

   Ryan by phone on or about December 6, 2013. Pl.’s SUF at ¶106. Mr. Ryan informed Plaintiff

   Kurland that the charge against her had been dismissed in Municipal Court but would be re-filed

   in state District Court. Pl.’s SUF at ¶107. Plaintiff Kurland asked Mr. Ryan who had made that

   decision, to which Mr. Ryan replied that he had. Pl.’s SUF at ¶108. Plaintiff Kurland also asked

   Mr. Ryan whether he was familiar with what happened, to which he responded that he had read

   the police report but had not spoken with anyone who was present. Pl.’s SUF at ¶109. Mr. Ryan

   informed Plaintiff Kurland that she would need to appear at Municipal Court on December 11,

   2013 to sign the agreement to appear in District Court. Pl.’s SUF at ¶110. Plaintiff Kurland

   appeared in Municipal Court on December 11, 2013 and was called into the Solicitor's

   conference room before the court proceedings began and again asked Mr. Ryan why he had

   decided to re-file the complaint in District Court. Pl.’s SUF at ¶111. Mr. Ryan stated he had a

   full calendar and was not going to take time out to explain anything to her and gave her the

   District Court complaint form. Pl.’s SUF at ¶112.

          Plaintiff Kurland was arraigned in District Court on December 18, 2013 and referred to

                                            Page 15 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 16 of 67 PageID #: 712



   the Public Defender’s office. Pl.’s SUF at ¶113. There were two pre-trial conferences on the

   matter in District Court; the first pre-trial conference was January 8, 2014 and the second pre-

   trial conference was scheduled for January 22, 2014, at which the parties believed a date would

   be set for trial. Pl.’s SUF at ¶114. At the January 22 pre-trial, the District Court judge proposed

   a disposition of a “not-guilty filing” over the objection of Defendant City’s Agent Solicitor

   Nelson, which Plaintiff Kurland accepted. Pl.’s SUF at ¶115.

          Plaintiff Kurland was known to Defendant City Officers and Prosecutors as a community

   organizer, activist, and advocate for the rights of those treated adversely by police or harmed by

   police misconduct. Pl.’s SUF at ¶116. Indeed Defendant Perez even said to Ms. Kurland as

   soon as she questioned his orders that “I know you. You’re a troublemaker.” He then said “Yeah,

   you’re Luna aren’t you?” Pl.’s SUF at ¶117. Plaintiff Kurland has often been in an adversarial

   position with regards to the Defendant City Police Department. Pl.’s SUF at ¶118.

          Mr. Ryan testified that he did no investigation in determining whether probable cause

   existed or not, that he simply assumed it based on the conclusions of the police report, that he

   had no idea where Ms. Kurland was standing, and was essentially totally ignorant about what

   had actually happened at the park when prosecuting Ms. Kurland. Pl.’s SUF at ¶119. When

   questioned during his deposition about probable cause to arrest and to prosecute Ms. Kurland,

   Mr. Ryan referenced the police report as the basis but was unable to point to any facts or

   evidence therein that supported probable cause. Pl.’s SUF at ¶120. Mr. Nelson testified in

   similar fashion that he did no investigation beyond reading the police report and was essentially

   totally ignorant about what had actually happened at the park when prosecuting Ms. Kurland.

   Dep. Pl.’s SUF at ¶121.




                                             Page 16 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 17 of 67 PageID #: 713



                         Liability of the City and Lack of Qualified Immunity

          Defendant Perez avers that all his actions were in conformity with Defendant City Police

   Policy. Pl.’s SUF at ¶122. Defendant Chief of Police Clements agrees that Defendant Perez

   acted entirely in conformity with Defendant City Police Policy. Pl.’s SUF at ¶123. Defendant

   Perez contends that when he arrested Ms. Kurland, he acted in accordance with the training he

   received by from the Defendant City. Pl.’s SUF at ¶124.

          Defendant Chief of Police Clements agrees that Defendant Perez acted entirely in

   conformity with Defendant City Police training. Pl.’s SUF at ¶125. Defendant Perez believes he

   did nothing wrong and would do the same thing in the future under the same circumstances that

   he was presented on that date. Pl.’s SUF at ¶126. Defendant Chief of Police Clements testified

   that Defendant Perez did nothing wrong in arresting Plaintiff Kurland and that he would expect

   Officers of Defendant City under his direction to do the same in the future in a similar situation.

   Pl.’s SUF at ¶127. Defendant Chief of Police Clements also testified that the behavior of

   Officers in forcing Plaintiff Gould and others to move off the sidewalk in front of the Casino was

   appropriate, consistent with training, would not violate the First Amendment, officers would not

   be disciplined for this behavior and would expect Officers of Defendant City under his direction

   to act the same in future similar situations. Pl.’s SUF at ¶128. Defendant Perez was never

   disciplined for any actions outlined above. Pl.’s SUF at ¶129. Indeed Defendant Perez was

   promoted not long after these events. Pl.’s SUF at ¶130. No change in policy subsequent to

   Plaintiff Kurland’s arrest would direct any Officers of Defendant City to act differently in the

   same situation. Pl.’s SUF at ¶131.

          Similarly, Defendant City and Defendant Clements took no action following the entry of

   the consent judgment in Reilly to alert Officers of Defendant City to the judgment or the

   implications thereof and many Officers with Defendant City Police Department are unaware of

                                             Page 17 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 18 of 67 PageID #: 714



   the case, judgment, or any implications thereof. Pl.’s SUF at ¶132. Indeed, Officer Stanzione,

   who was himself involved in the Reilly case and had in-fact illegally ordered Ms. Reilly to move in

   that case was apparently never told about the result of that case, never saw the consent judgment,

   and did not receive any training or any other education in the aftermath of that case. Pl.’s SUF at

   ¶133. Defendant City and Defendant Clements made no changes in policy or training following

   the entry of the consent judgment in Reilly to ensure that such constitutional violations would not

   occur in the future. ggPl.’s SUF at ¶134. Indeed Senior Assistant Solicitor, Stephen Ryan had no

   knowledge of the Reilly Consent Judgment before or after the event involving Plaintiff Kurland.

   Pl.’s SUF at ¶135.      Senior Solicitor Ryan additionally testified no other attorney has ever

   mentioned the Reilly Consent Judgment to him. Pl.’s SUF at ¶136.

   IV.     STANDARD OF REVIEW

           Summary judgment is appropriate where "the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits . . . show that there is no genuine

   issue as to any material fact and that the moving party is entitled to a judgment as a matter of law."

   Grubb v. KMS Patriots, L.P., 88 F.3d 1, 3 (1st Cir. 1996); see also, Kelly v. United States, 924 F.2d

   355, 357 (1st Cir. 1991); Fed.R.Civ.P. 56(c). All justifiable inferences to be drawn from the

   underlying facts must be viewed in the light most favorable to the party opposing the motion.

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). When considering

   cross-motions for summary judgment, the Court will make all inferences in favor of the party

   against whom the motion under consideration was made. Allen v. City of Chi., 351 F.3d 306,

   311 (7th Cir.2003). The court's task is not to “weigh the evidence and determine the truth of the

   matter but [to] determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 249 (1986).




                                               Page 18 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 19 of 67 PageID #: 715



           Nevertheless, in making this determination, the court “must disregard all evidence

   favorable to the moving party that the jury is not required to believe.” Reeves v. Sanderson

   Plumbing Products, Inc., 530 U.S. 133, 151 (2000).1 Accordingly a court must disregard facts

   that are “patently untrue.” Penato v George, 52 AD2d 939, 941 (N.Y. App. Dist. 2 Dept. 1976),

   appeal dismissed 42 N.Y.2d 908, (N.Y. 1977); accord Leo v. Mt. St. Michael Acad., 272 A.D.2d

   145, 146 (N.Y. App. Dist. 1 Dept. 2000). Similarly, where documentary evidence conclusively

   establishes that an issue of fact is “not genuine, but feigned” a court must disregard facts

   supporting the feigned dispute. Leo v. Mt. St. Michael Acad., 272 A.D.at 146; Glick & Dolleck v.

   Tri–Pac Export Corp., 22 N.Y.2d 439, 441, (1968); Carlin v. Crum & Forster Ins. Co., 191

   A.D.2d 373, (N.Y. App. Dist. 1 Dept. 1993).              In essence, the inquiry is whether the evidence

   presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

   that one party must prevail as a matter of law. Anderson, 477 U.S. at 251-52. A party opposing

   the motion must do more than simply show that there is some metaphysical doubt as to the

   material facts. Matsushita Elec. Indus. Co., 475 U.S. at 586. In order for a court to conclude

   that there are no genuine issues of material fact, the court must be satisfied that no reasonable

   trier of fact could have found for the nonmovant, or, in other words, that the evidence favoring

   the nonmovant is insufficient to enable a reasonable jury to return a verdict for the nonmovant.

   Id. at 250 n. 4. If the record, viewed in this light, could not lead a rational trier of fact to find for




           1
               See Scott v. Harris, 550 U.S. 372, 380 (2007) (when the record contradicts a party's description of the
   facts, it does not create a genuine dispute); accord Blaylock v. City of Philadelphia, 504 F.3d 405, 413 (3d
   Cir.2007); see also Cuesta v. School Bd. of Miami-Dade County, 285 F.3d 962, 970 (11th Cir.2002) (Summary
   judgment proper “when the inferences that are drawn from the evidence, and upon which the non-movant relies, are
   implausible.”)(internal quotations omitted); Dillon, Read & Co., Inc. v. United States, 875 F.2d 293, 300
   (Fed.Cir.1989) (trial court has duty to reject stipulations which are demonstrably false); Cf. Bill Johnson's
   Restaurants, Inc. v. N.L.R.B., 461 U.S. 731, 746 (1983) (in determining whether case involves genuine issues of
   material fact for purposes of reasonable-basis determinations, NLRB may reject “plainly unsupportable inferences”
   and “patently erroneous submissions.”).


                                                    Page 19 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 20 of 67 PageID #: 716



   the party opposing the motion, summary judgment is proper. Matsushita Elec. Indus. Co., 475

   U.S. at 587.

          The availability of summary judgment thus turns upon whether a proper jury question is

   presented. Anderson, 477 U.S. at 249. A court may grant summary judgment on less than all

   claims or issues or with respect to liability only. See Fed.R.Civ.P. 56(c) and (d).

    V.    ARGUMENT

              A. Summary of Legal Claims

          Illegal Viewpoint/Content-Based Restrictions Imposed on Plaintiffs.                Defendants

   imposed unconstitutional viewpoint and/or content-based restrictions on Plaintiffs’ speech,

   forcing protesters progressively farther and farther from the Casino, the event, and the event

   attendees, the primary targets of the protest, eventually forcing protesters to an area some two

   hundred and seventy-five (275) feet, or nearly a football field worth of distance from the Casino,

   which was separated from the Casino by two wide roads and a number of large trees. Plaintiffs

   and other protesters were denied access to areas of the park closer to the Casino solely because

   of the content of their speech, while allowing others, particularly event attendees, free and

   unfettered use of the park. The proffered basis for forcing protesters to this area, traffic control,

   not only does not meet the exacting standard of strict scrutiny, it is purely pretextual as it was not

   served in anyway by moving protesters from the more than sufficiently spacious nearly 30,000

   square foot Island where fewer protesters would be in close proximity to the traffic flow through

   the park, then the farther location PPD officers, including Defendants, eventually forced them.

          Conduct of Defendants Illegal Even Under Content-Neutral Intermediate Scrutiny.

   Even if the Defendants had acted for content-neutral reasons, a scenario at odds with all the

   undisputed evidence, the time, place, and manner restrictions here were not narrowly tailored and

   did not serve a compelling governmental interest. First, as above, there was no government

                                               Page 20 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 21 of 67 PageID #: 717



   interest at all and the traffic issue cited is purely pretextual. Second, even if other protesters were

   causing a traffic issue the legal and constitutionally sound response to the traffic issue

   Defendants proffer was not to threaten and/or arrest Plaintiffs who had nothing to do with it, but

   rather to police the situation so as to prevent a traffic issue and to address those protesters whose

   actions created it, when and if such an issue came to be. Restricting Plaintiffs’ speech, which

   was not the cause of any purported disruption, does not meet the narrow tailoring requirements

   of intermediate scrutiny.

          Conduct of Defendants Constituted Independent Fourth Amendment Violations.

   Arresting Plaintiff Kurland under Providence City Ordinance §16.3(D) (or under the analogous

   state law) was a illegal seizure under the Fourth Amendment as a matter of law where 1)

   Defendants have admitted in sworn testimony that, among other statements, the event was

   peaceful and legal, 2) there was a total and utter lack of any probable cause to support Plaintiff

   Kurland’s arrest; and, 3) Defendants and other PPD officers testifying that no one was obstructed

   from accessing the event, there was no disruption of the event, that protesters were orderly, that

   there was no obstruction of the street by Plaintiffs, that there was no violence or property

   destruction, and there was no breach of the peace. This applies to Plaintiff Gould as well, who

   although not arrestted, had her movement restricted in a similarly baseless fashion.

          That the Conduct of Defendants was Illegal was Apparent with Obvious Clarity and

   Thus They Are Not Entitled To Qualified Immunity. In this case, Plaintiffs, based on the

   testimony of the Defendants and other officers at the scene, posed no “clear and present danger”

   of immediate harm or violence where they made no threats of physical harm to police or

   members of the public, did not incite violence or disorder and displayed no dangerous weapons

   at the time Defendants demanded they move or when Defendants arrested Ms Kurland. Even

   under Defendants most favorable traffic issue fact pattern, only one protester may have had any

                                               Page 21 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 22 of 67 PageID #: 718



   issue with traffic, and that was caused by Defendants harassing Plaintiffs for peacefully

   protesting in a public park, away from the roadway. This one incident, created by police activity

   and a one off issue easily resolved by simply helping protesters cross the street safely as police

   were already doing for attendees of the event, did nothing to alter the peaceful and orderly tenor

   of the protest. Taken as a whole, the undisputed facts, as gleaned from the sworn testimony of

   Defendants and other police officers, reveal an orderly, peaceful crowd. Given the above, it is

   clear that there was no “clear and present danger” to justify interference with any protester’s free

   speech rights during this protest, beyond the general police imperative to tell them to stay out of

   the road and to address a refusal to do such through normal and constitutionally valid police

   powers or to make any arrests. That you cannot impose police power on people acting in a

   totally lawful manner is black letter law that even the most ignorant police officer is expected to

   know, it is the first and most basic concept that distinguishes a free society from a police state.

          The City of Providence Is Liable as a Municipality. In light of the illegality of

   Defendants conduct, Defendant City is municipally liable because a) Chief of Police Defendant

   Clements testified that Defendant Perez and other PPD officers did nothing wrong and that he

   would expect Officers of Defendant City under his direction to do the same in the future in a

   similar situation b) there is a pattern of disregard for First Amendment Rights by Defendant City

   and Defendant City Police Officers; see e.g Reilly v. Providence, No. CA 10-461 S, 2013 WL

   1193352 (D.R.I. Mar. 22, 2013) (illegal clearing of vast public spaces and restrictions on

   leafleting); Prince v. Providence, C.A. No. 15-378M (D.R.I) (illegal arrest and assault on

   someone peacefully filming police conduct); Pombo v. Providence, C.A. No. 1:15-cv-00291-

   ML-LDA (D.R.I) (illegal restrictions on a local street musician performing on the street);

   Kurland v. City of Providence C.A. No. 18-cv-00440-JJM-LDA (D.R.I) (illegal arrest of Ms.

   Kurland for standing on the sidewalk, not blocking anyone, and telling police officers they could

                                              Page 22 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 23 of 67 PageID #: 719



   not bar people from the sidewalk in Kennedy Plaza who were not causing a disturbance or

   blocking flow of movement on the sidewalk); and c) Defendant City has left its agents woefully

   ignorant even when it is told by this Court that its policies, practices, and training are leading to

   First Amendment violations, specifically doing nothing to alert PPD officers or City Solictors

   engaging in prosecutions of the outcome and holding in Reilly.

          Defendants Actions Against Plaintiff Kurland Amount to Malicious Prosecution. In

   prosecuting Plaintiff Kurland with a total absence of probable cause, in the failure of prosecutors

   to investigate the facts of the case at all in prosecuting Ms. Kurland, and in displaying particular

   animosity toward Plaintiff because she was “a troublemaker,” Defendants engaged in an illegal

   malicious prosecution against Plaintiff.

              B. First Amendment Legal Standards

                                  Freedom of Speech and of the Press

          “The First Amendment reflects ‘a profound national commitment to the principle that

   debate on public issues should be uninhibited, robust, and wide-open.’ ” Snyder v. Phelps, 562

   U.S. 443, 452 (2011). Freedom of speech and that of the press are fundamental personal rights

   and liberties, and the exercise of these rights lies at the foundation of free government by free

   people. Schneider v. State of New Jersey, Town of Irvington, 308 U.S. 147, 161 (1939). One

   who is rightfully on a street open to the public “carries with him there as elsewhere the

   constitutional right to express his views in an orderly fashion [, including] . . . the

   communication of ideas by handbills and literature as well as by the spoken word.” Members of

   City Council of City of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 810 (1984) (quoting

   Jamison v. Texas, 318 U.S. 413, 416 (1943)).




                                              Page 23 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 24 of 67 PageID #: 720



                                           Political Speech

          The Supreme Court has recognized that the First Amendment reflects a “profound

   national commitment” to the principle that “debate on public issues should be uninhibited,

   robust, and wide-open,” and has consistently commented on the central importance of protecting

   speech on public issues. Boos v. Barry, 485 U.S. 312, 318 (1988)(quoting New York Times Co. v.

   Sullivan, 376 U.S. 254, 270 (1964)). Political speech such as that involved in the case at bar is

   entitled to the fullest possible measure of constitutional protection. Taxpayers for Vincent, 466

   U.S. at 816.

                                  Three Step Free Speech Analysis

          Free speech claims challenging restrictions on expressive conduct are analyzed in three

   steps. Cornelius v. NAACP Legal Defense & Educational Fund, Inc., 473 U.S. 788A 797

   (1985). The first step is to determine whether the plaintiff’s conduct is protected speech. As

   they must in light of the case law cited above, Defendants concede that the Plaintiffs’ activity

   constitutes protected First Amendment conduct. Defendants’ Memorandum of Law (“Defs’

   Memo) at 16. The second step is to “‘identify the nature of the forum, because the extent to

   which the Government may limit access depends on whether the forum is public or nonpublic.’ ”

   Cornelius at 797. Again, in light of the case law cited supra, the Defendants concede that the

   park where the protest took place is a public forum. Defs’ Memo at 16.

          Under these circumstances governmental interference with speech is limited to

   “reasonable time, place, and manner regulations as long as the restrictions are content-neutral,

   are narrowly tailored to serve a significant government interest, and leave open ample alternative

   channels of communication. See Nat’l Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 736-

   37 (1st Cir. 1995).




                                            Page 24 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 25 of 67 PageID #: 721



                           Free Speech Imposes Limits on Police Power During Protests

             “The Supreme Court has declared that the First Amendment protects political

   demonstrations and protests—activities at the heart of what the Bill of Rights was designed to

   safeguard.” Jones v. Parmley, 465 F.3d 46, 56 (2d Cir. 2006) (J. Sotomayor). Indeed, organized

   political protest is “classically political speech” which is “at the core of the First Amendment”

   Boos v. Barry, 485 U.S. 312, 318, (1988). As such “police may not interfere with orderly,

   nonviolent protests merely because they disagree with the content of the speech or because they

   simply fear possible disorder.”              Jones, 465 F.3d at 56 (emphasis added).                      This includes

   challenging police orders and a right to dissent from illegal police action.                                 “The First

   Amendment protects a significant amount of verbal criticism and challenge directed at police

   officers.... The freedom of individuals verbally to oppose or challenge police action without

   thereby risking arrest is one of the principal characteristics by which we distinguish a free nation

   from a police state.” City of Houston v. Hill, 482 U.S. 451, 461, 462–63, (1987).

                           Heighted Protection of Speech in a Traditional Public Forum

             “ ‘Public fora have achieved a special status in our law; the government must bear an

   extraordinarily heavy burden to regulate speech in such locales.’ Parks, in particular, ‘have

   immemorially been held in trust for the use of the public and, time out of mind, have been used

   for purposes of assembly, communicating thoughts between citizens, and discussing public

   questions.’ ” Grossman v. City of Portland, 33 F.3d 1200, 1204–05 (9th Cir. 1994) (quoting

   Hague v. CIO, 307 U.S. 496, 515 (1939).2 This venerable tradition of the park as public forum


             2
               Hague v. CIO, 307 U.S. 496, 515 (1939) (Roberts, J., plurality opinion) (“[F]rom ancient times, [streets
   and public places ] been a part of the privileges, immunities, rights, and liberties of citizens.... [S]treets and parks ...
   have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of
   assembly, communicating thoughts between citizens, and discussing public questions.”); see also Hurley v. Irish-
   American Gay, Lesbian and Bisexual Group of Boston, 515 U.S. 557, 579 (1995) ("Having availed itself of the
   public thoroughfares 'for purposes of assembly [and] communicating thoughts between citizens,' the [petitioner] is
   engaged in a use of the streets that has 'from ancient times, been a part of the privileges, immunities, rights, and
   liberties of citizens.' ") (quoting Hague, 307 U.S. at 515); Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460
   (Footnote continued on next page)
                                                        Page 25 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 26 of 67 PageID #: 722



   has-as suggested by the attendant image of the speaker on a soapbox-a very practical side to it as

   well: parks provide a free forum for those who cannot afford newspaper advertisements,

   television infomercials, or billboards. Id. “The government's authority to regulate speech or

   expressive conduct on property that has traditionally been open to the public for such activity,

   such as public streets and parks, is sharply circumscribed.” Hobbs v. County of Westchester, 397

   F.3d 133, 148 (2d Cir. 2005) (emphasis added).

        Strict Scrutiny Applied to Viewpoint-Based and Content-Based Restrictions on Speech

           “It is axiomatic that the government may not regulate speech based on its substantive

   content or the message it conveys.” Rosenberger v. Rector & Visitors of Univ. of Virginia, 515

   U.S. 819, 828, (1995)(citing Police Dept. of Chicago v. Mosley, 408 U.S. 92, 96, (1972)). “Other

   principles follow from this precept. In the realm of private speech or expression, government

   regulation may not favor one speaker over another.” Id. (citing Members of City Council of Los

   Angeles v. Taxpayers for Vincent, 466 U.S. 789, 804, (1984)). “Discrimination against speech

   because of its message is presumed to be unconstitutional.” Id. When government officials

   target speech because of “particular views taken by speakers on a subject,” viewpoint

   discrimination is afoot. Id. at 829. Courts must “apply the most exacting scrutiny to regulations

   that suppress, disadvantage, or impose differential burdens upon speech because of its content”.

   Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 642 (1994) (citing Simon & Schuster, 502 U.S.,

   at 115, 112 S.Ct., at 507–08; id., (KENNEDY, J., concurring in judgment); Perry Ed. Assn. v.

   Perry Local Educators' Assn., 460 U.S. 37, 45 (1983)). Indeed, “[c]ontent-based restrictions on

   constitutionally protected speech are “presumptively invalid.” Ysursa v. Pocatello Educ. Ass'n,

   555 U.S. 353, 358 (2009).



   U.S. 37, 45 (1983) (noting that streets and parks are "[a]t one end of the spectrum" among "places which by long
   tradition or by government fiat have been devoted to assembly and debate").

                                                  Page 26 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 27 of 67 PageID #: 723



              C. Defendants Imposed Viewpoint/Content Based Restrictions on Plaintiffs’
                 Speech in a Traditional Public Forum

          In the case at bar Defendants imposed viewpoint and/or content based restrictions on

   Plaintiffs’ political speech in a public park, requiring this Court to review their actions with the

   utmost scrutiny. There is no dispute that Roger Williams Park is a public park and thus a

   traditional public forum. Pl.’s SUF at ¶6. Further, there is no dispute that everyone other than

   protestors were allowed to move about, stand around and use the park, in particular the Island,

   freely during the entirety of the demonstration and that only those Defendants identified as

   protesters were forced to move. Pl.’s SUF at 24, 49. Thus, were it not for the content of their

   speech, Plaintiffs would have been able to be wherever they wanted in the park.

                                            Legal Standard

          The recent case of Deferio v. City of Syracuse is illustrative here. In that case, the court

   noted that, “[w]hile the dispute in this case may seem parochial—defendants Sergeant Jamey

   Locastro and Captain Joseph Sweeny forced Plaintiff to move approximately forty feet from the

   north to the south side of West Kirkpatrick Street—the issues presented here affect the heart of

   the First Amendment's purpose.” 306 F. Supp. 3d 492, 499 (N.D.N.Y. 2018), appeal dismissed

   (June 18, 2018). In that case a city police officer forced a protestor to move forty (40) feet away

   from the event he was protesting and “[w]hen asked what was the distinction between Plaintiff

   and the many other people near him, [the officer] said, ‘Nobody else was holding a large anti-gay

   sign, standing in the middle of the sidewalk, upsetting people.’ ” Id. at 509. This focus on the

   speech of the person moved was, as the court noted, clearly content based. Similarly the

   officer’s “second justification—Plaintiff's safety—was also content-based.” Id. at 510. “It is a

   fundamental principle of First Amendment jurisprudence that ‘[l]isteners' reaction to speech is

   not a content-neutral basis for regulation.’ ” Id. (quoting Forsyth County v. Nationalist

   Movement, 505 U.S. 123, 134, 112 S.Ct. 2395, 120 L.Ed.2d 101 (1992)).                As the court
                                             Page 27 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 28 of 67 PageID #: 724



   elaborated, “[t]he Supreme Court ... has repeatedly affirmed the principle that ‘constitutional

   rights may not be denied simply because of hostility to their assertion or exercise.’ If the

   speaker's message does not fall into one of the recognized categories of unprotected speech, the

   message does not lose its protection under the First Amendment due to the lawless reaction of

   those who hear it. Id. (quoting Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 252 (6th Cir.

   2015).

                                 Restrictions Applied Only to Protesters

            Here Defendants and other officers at the site during the incident have all admitted that

   people attending the event were free to move across streets and across any area of the park they

   wished undisturbed by police. SUF at ¶¶24 49, 57. Further, Defendants were not only aware

   and opposed to the protesters in general, but were aware of the content of their protest in their

   endeavor to move it as far away from the Raimondo fundraiser as they could. SUF at ¶58.

   Finally, the only basis Defendants’ provided for restricting Plaintiffs’ speech was a concern

   about the actions of others, not of Plaintiffs themselves, which was on its face insubstantial and

   incoherent. Specifically, Defendants postulate that protesters, mostly firefighters and teachers,

   might cross a street in the vicinity of a cross walk and seven (7) uniformed Providence police in

   the area directing traffic, which was being regularly crossed without incident by people attending

   the event, would somehow be exposed to danger creating a public safety hazard. SUF at ¶¶60-

   61.

                         Proffered Compelling State Interest is Pretextual and
                        Without Basis in Any Evidence Disputed or Undisputed

            State actions restricting speech “can stand only if they survive strict scrutiny, which

   requires the Government to prove that the restriction furthers a compelling interest and is

   narrowly tailored to achieve that interest.’ ” Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218,

   2231 (2015); see also Bible Believers, 805 F.3d at 248 (citing United States v. Playboy Entm't
                                             Page 28 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 29 of 67 PageID #: 725



   Grp., 529 U.S. 803, 813 (2000) ) (“No state action that limits protected speech will survive strict

   scrutiny unless the restriction is narrowly tailored to be the least-restrictive means available to

   serve a compelling interest.”). Content-based restrictions on constitutionally protected speech

   are “presumptively invalid.” Ysursa v. Pocatello Educ. Ass'n, 555 U.S. 353, 358 (2009). Here,

   Defendants restriction is far from narrowly tailored

           Here, before even addressing the narrow tailoring requirement, Defendants fail the first

   prong of the test as they have not presented a compelling state interest.

           In the first instance, in analyzing the Defendants’ proffered reasons, it must be kept in

   mind that First Amendment standards “must give the benefit of any doubt to protecting rather

   than stifling speech.” Fed. Election Comm'n v. Wisconsin Right To Life, Inc., 551 U.S. 449, 469

   (2007) (opinion of Roberts, C.J.)(citing New York Times Co. v. Sullivan, 376 U.S. 254, 269–270

   (1964)). Here, the interest proffered by Defendants, traffic control and related safety concerns,

   while certainly a compelling government interest in a general sense as well as in certain factual

   scenarios, was in no way threatened by Plaintiffs exercise of their free speech rights, and was in

   no way served by the limitations Defendants imposed on Plaintiffs’ speech, much less within the

   constraints of strict scrutiny.

           The Defendants claim that traffic control concerns justified moving Plaintiffs from the

   Island to D, even farther from the event being protested. This claim is without substance. The

   facts demonstrating the baseless nature of this proffered interest are undisputed. The only basis

   Defendant Perez proffered for forcing Plaintiffs farther from the Casino from site C to D was a

   worry that some protesters might cross the street if there were protesters at both C and D. Pl.’s

   SUF at ¶60. Indeed Defendant Perez explicitly testified that “but for [his] concern about the

   migration of people from ‘D’ to ‘C’ [he] had no problem with people being at ‘B’ and ‘C’ . . . on

   the Island.” Pl.’s SUF at ¶61. At a minimum, one would assume he was probably of the same

                                              Page 29 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 30 of 67 PageID #: 726



   opinion with respect to site A, particularly insofar as Defendants have not offered any

   justification for moving Plaintiff Gould and other protesters from that site. However, what this

   alleged concern boils down to is that somehow seven (7) police in position to manage traffic and

   maintain order, who were more than capable of making sure people attending the event could

   cross the street in safety and safeguarding against any traffic issues, could not handle the

   possibility that a few middle-aged, mature people, mostly teachers and firefighters, who often

   assisted others, including children, in crossing busy streets, might be encouraged to cross the

   street to join the Plaintiffs and would thereby somehow create an unmanageable public safety

   danger. Pl.’s SUF at ¶62.

          This is patently absurd. It is also an example of the sort of ad-hoc and discriminatory

   application of a facially neutral statute that simply does not pass constitutional muster. See e.g.

   Johnson v. Bax, 63 F.3d 154, 158 (2d Cir. 1995) (quoting Cox v. Louisiana, 379 U.S. 536, 558

   (“The government may regulate the use of streets for public assembly through ‘appropriate,

   limited discretion, under properly drawn statutes or ordinances, concerning the time, place,

   duration, or manner’ of the use, but the government's ‘limited discretion’ must be exercised

   uniformly and systematically so as not to create any unfair discrimination.”).

          Indeed, the fact that large numbers of people would be walking all over the park and

   crossing streets to reach the Casino was standard fare for the site and did not require any sort of

   out of the ordinary policing and traffic control. Pl.’s SUF at ¶69; Dep. Clements 43:24-44:3

   (Clements: “I would answer that for large events, I have been there for large events, and I am not

   quite sure how many attended that event. They come from all over and they walk not only in the

   crosswalk, but on the grass.”). Similarly, Defendant Perez and other officers testified that event

   attendees walked across the Island even when they were demanding Plaintiffs move off the

   Island and threatening them with arrest for being there. Pl.’s SUF at 49; Dep. Perez 71:12-17

                                             Page 30 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 31 of 67 PageID #: 727



   (“Q. Any partons wandering through [the Island]?” “A. People getting out of ther cars that were

   parked along Rose to go to the event.” “Q. So there were some people wandering through?” “A. I

   recall someone getting out of a car and walking through as I was speaking to them [Plaintiffs

   Gould and Kurland and another protester].”).

            Moreover, the Defendants’ claimed governmental interest is further undermined by the

   fact that the Island as well as other areas from which Plaintiffs and other protesters were

   removed from—including the sidewalk at site A—remained open to foot traffic for everyone,

   except for Plaintiffs and other protesters—the only ones engaging in communicative activity.

   See Reilly v. City of Providence, 2013 WL 1193352 *6 (D.R.I.) (“Defendants’ decision to ban

   only Plaintiff and her companion from the lower sidewalk while allowing all other pedestrians

   access to that same stretch of sidewalk undermines the credibility of their purported public safety

   justification.”).3 It must be kept in mind that what Plaintiffs and other protesters were doing was

   no different—except they did not enter the building, but continued standing or walking around in

   the areas of sites “A,” “B,”, and “C” until removed by Defendants—a distinction without any

   significance under the circumstances presented.4

            Further, the pretextual nature of Defendants’ restriction on Plaintiffs’ speech not only

   fails to come anywhere near the extremely narrow tailoring required to survive scrutiny, it also


            3
                See also Saieg v. City of Dearborn, 641 F.3d 727, 737 (6th Cir. 2011)(holding that the defendants’
   decision to keep sidewalks adjacent to the festival open to public traffic “erode[d] the significance of the
   government’s interest in restricting leafleting on those same sidewalks”); Kuba v. 1–A Agric. Ass’n, 387 F.3d 850,
   859, 806-61 (9th Cir.2004) (noting that the plaintiff was “not asking to protest in an area that he would otherwise be
   unable to access”); City of Ladue v. Gilleo, 512 U.S. 43, 52,(1994)(“Exemptions from an otherwise legitimate
   regulation of a medium of speech . . . may diminish the credibility of the . . . rationale for restricting speech in the
   first place.”)..
            4
               Saieg v. City of Dearborn, 641 F.3d 727 (6th Cir. 2011) (governmental interest in crowd control and
   public safety not substantial where sidewalks remained open to normal pedestrian traffic); Jews for Jesus, Inc. v.
   Massachusetts Bay Transp. Auth., 984 F.2d 1319, 1326 (1st Cir. 1993) (condoning similar activity undermined
   claim leafleting activities threatened public safety); Ascherl v. City of Issaquah, 2011 WL 4404145 *4 (W.D. Wash.)
   (governmental interest in crowd control undermined where it leaves adjacent sidewalks open for typical non-festival
   pedestrian traffic).


                                                      Page 31 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 32 of 67 PageID #: 728



   supports the contention that Defendants’ actions were based on the viewpoint and content of

   Plaintiffs speech. First, to justify limitations on First Amendment freedoms, a “ ‘reasonable’

   burden on expression requires a justification far stronger than mere speculation about serious

   harms.”5 The Defendants must do more than “assert[] interests [that] are important in the

   abstract”—they may not simply “posit the existence of the disease sought to be cured.”6 The

   proponents of a restriction on free expression have the burden of “demonstrat[ing] that the

   recited harms are real, not merely conjectural, and that the regulation will in fact alleviate these

   harms in a material way.”7 As mentioned above the Island from which Defendants barred

   Plaintiffs has an area of some 29,650 square feet, or about 100 square feet per protester even if

   the high end estimate of 300 or so protestors is correct. Pl.’s SUF at 63; Island Area Map in

   App. Ex. 2. Again, for the sake of comparison, the ballroom of the Rhode Island Convention

   Center, with limited points of ingress and egress and which must comply with fire, health, and


            5
               U.S. v. National Treasury Employees Union, 513 U.S. 454, 475-476 (1995) (quoting Whitney v.
   California, 274 U.S. 357, 376 (1927))(Brandeis concurring opinion)(“To justify suppression of free speech there
   must be reasonable ground to fear that serious evil will result if free speech is practiced.”)); Thomas v. Collins, 323
   U.S. 516, 530 (1945)(“For these reasons any attempt to restrict [First Amendment] liberties must be justified by
   clear public interest, threatened not doubtfully or remotely, but by clear and present danger.”); Nat'l Amusements
   Inc. v. Town of Dedham, 43 F.3d 731, 741 (1st Cir. 1995) “[G]overnmental interest woven exclusively out of the
   gossamer threads of speculation and surmise cannot be termed substantial.”); Multimedia Pub. Co. v. Greenville–
   Spartanburg Airport District, 991 F.2d 154, 161–62 (4th Cir.1993) (record revealed government’s asserted interests
   to be illusory, tenuous, and non-verified).

            6
              Turner Broadcasting System, Inc. v. F.C.C., 512 U.S. 622, 664 (1994) (citations and internal quotations
   omitted); see Bl(a)ck Tea Society v. City of Boston, 378 F.3d 8, 13 (1st Cir. 2004) (“Security is not a talisman that the
   government may invoke to justify any burden on speech (no matter how oppressive).”); see also Bays v. City of
   Fairborn, 668 F.3d at 823; Saieg v. City of Dearborn, 641 F.3d at 738-737; Ascherl, 2011 WL 4404145 at *3.

            7
                Turner Broadcasting System, 512 U.S. at 664; see Members of City Council of City of Los Angeles v.
   Taxpayers for Vincent, 466 U.S. 789, 803 (1984) (Court “may not simply assume that the ordinance will always
   advance the asserted state interests sufficiently to justify its abridgment of expressive activity.”) (internal quotation
   marks omitted); Home Box Office, Inc. v. FCC, 567 F.2d 9, 36 (D.C. Cir. 1977) (“[A] ‘regulation perfectly
   reasonable and appropriate in the face of a given problem may be highly capricious if that problem does not exist’
   ”)(citation omitted); see also Bays v. City of Fairborn, 668 F.3d at 823 (“[Government must do more . . . than ‘assert
   interests [in reduced congestion and crowed control] that are important in the abstract.’”); Saieg, 641 F.3d at 738-
   737 (“[General] interests [in public safety and order] that the defendants have named are merely ‘conjectural,’ as
   opposed to ‘real.’”); Ascherl, 2011 WL 4404145 at *3 (City’s identified interest of facilitating orderly flow of
   pedestrians during festival based more on conjecture than reality).


                                                      Page 32 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 33 of 67 PageID #: 729



   building codes to ensure a safe density of people is 20,000 square feet, and has a capacity of

   2,300 people in a theater configuration, or 1,400 people in a banquet configuration, or between

   8.7 and 14.28 square feet per person in the space. Pl.’s SUF at ¶64. The idea that there would be

   insufficient space for 300 protestors in such an area is frankly preposterous. Further, even if only

   the perimeter of the Island is in question, that is a distance of nearly 900 feet, or some three feet

   of space for protester if they never, not even once, were more than one protester deep. Pl.’s SUF

   at ¶63. In short, 300 people in a 30,000 square foot totally open public park area, with nearly

   900 feet of perimeter, does not appear to provide a reasonable, forum-specific basis for the traffic

   concerns cited by Defendants.8            The math does not support the Defendants’ contention of

   overcrowding even if the protesters congregated only on, say, the quarter of the Island nearest

   the Casino (which they probably would). As such, even if Defendants were worried about traffic

   and wanted to concentrate protesters on one side of the street, they could easily have left them on

   the Island, closer to the event, while allying these concerns. That every time the Defendants
           8
               The Defendants’ reliance on Heffron v. Int'l Soc. for Krishna Consciousness, Inc., 452 U.S. 640, 650-51
   (1981) is misplaced. In Heffron, the Supreme Court upheld a regulation limiting literature distribution to fixed
   locations during the Minnesota State Fair given that the regulation applied to a temporary event where “the flow of
   the crowd and demands of safety [were] more pressing.” 452 U.S. at 651. However, the Minnesota State Fair in
   Heffron was held in a limited public forum, i.e., a fenced in public fairgrounds where attendees were required to pay
   a fee for admission. In addition, attendance at the Fair included 1.400 exhibitors and well over 100,000 daily
   visitors. Id. at 650. Moreover, as the Supreme Court noted there are considerable differences between fairgrounds
   and parks or public streets and sidewalks:

           A street is continually open, often uncongested, and constitutes not only a necessary conduit in the
           daily affairs of a locality's citizens, but also a place where people may enjoy the open air or the
           company of friends and neighbors in a relaxed environment. The Minnesota Fair, as described
           above, is a temporary event attracting great numbers of visitors who come to the event for a short
           period to see and experience the host of exhibits and attractions at the Fair. The flow of the crowd
           and demands of safety are more pressing in the context of the Fair.

   Id. at 651. Accordingly, as the Court cautioned, “any comparisons to public streets are necessarily inexact.” Id. In
   this context, any such comparison is inapposite. A ban protesting in a, wide open public park is not comparable to
   restrictions on literature distribution to a fixed location at a crowded, fenced in state fair.

            Bl(a)ck Tea Soc'y, 378 F.3d 8, 13 (1st Cir. 2004), another cased relied on by Defendants, involved
   challenges to security protocols restricting expressive activity at public forums surrounding national political
   conventions held in major cities, where the restrictions were imposed due to reasonable and legitimate public safety
   concerns, based on previous experience with enormous crowds at such events. 300 people in a large public park is
   hardly comparable to the concerns of a national political convention held in the downtown of a major city.


                                                     Page 33 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 34 of 67 PageID #: 730



   moved the protesters farther and farther away from the event it also brought them closer to main

   roads and required large groups of people to cross the roads demonstrates that the motive had

   nothing to do with content-neutral traffic control, but was a content-based desire to get protesters

   far away from the event.9

    Heckler’s Veto and Requirement to Police Actual Disruption, Not Peaceful Protected Speech

            Finally, restricting the speech rights of Plaintiffs because others might cause a

   disruption—in this case, people other than attendees crossing the street, is similar to the

   constitutionally barred “heckler’s veto. As the Supreme Court has often stated “‘constitutional

   rights may not be denied simply because of hostility to their assertion or exercise.’ If the

   speaker's message does not fall into one of the recognized categories of unprotected speech, the

   message does not lose its protection under the First Amendment due to the lawless reaction of

   those who hear it. Simply stated, the First Amendment does not permit a heckler’s veto.”

   Watson v. City of Memphis, 373 U.S. 526, 535 (1963). This is true even when a generally

   content neutral regulation is applied to effectuate a heckler’s veto by police on the scene. Ctr.

   for Bio–Ethical Reform, Inc. v. L.A. Cty. Sheriff Dep't, 533 F.3d 780, 787 (9th Cir.2008) (citing

   Bachellar v. Maryland, 397 U.S. 564, 567 (1970)). (“If the statute, as read by the police officers



            9
               Plaintiff asserts that the record before the Court, if it does not support an application of strict scrutiny of a
   viewpoint or content-based restriction on speech, at the very least raises a material dispute of fact as to whether the
   Defendants were motivated by hostility toward Plaintiffs message and Plaintiff Kurland personally. See e.g. Dep.
   Kurland 183:6-12. “I know you. You’re a troublemaker”. He then said “Yeah, you’re Luna aren’t you?”
   Additionally, Defendants began moving the Plaintiffs and the other protestors after a woman associated with the
   event at the Casino scolded the police at the scene because she wanted the police to move the protestors away from
   the Casino event. Pl.’s SUF ¶ 59. Additionally, the opposing facts in the record juxtapose the bald faced assertions
   of the Defendants against the compelling inference based on numerous undisputed facts that the Defendants’
   purported public safety justification for moving Plaintiffs was false—a pretext, and that the Defendants were instead
   motivated by an intent to prevent or impede the exercise of Plaintiffs’ First Amendment rights. At trial, a finder of
   fact would be both permitted and justified, under the circumstances, to reject the Defendants’ bald faced assertions
   and find they acted based on hostility toward Plaintiffs’ speech. While Plaintiff submits that even without drawing
   these inferences there is sufficient undisputed evidence that the Defendants engaged in viewpoint/content-based
   restriction of Plaintiffs’ speech. At the very least, this final factual dispute prevents a summary judgment ruling in
   Defendants favor.



                                                        Page 34 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 35 of 67 PageID #: 731



   on the scene, would allow or disallow speech depending on the reaction of the audience, then the

   ordinance would run afoul of an independent species of prohibitions on content-restrictive

   regulations, often described as a First Amendment-based ban on the ‘heckler's veto.’ ”).

   “Listeners’ reaction to speech is not a content-neutral basis for regulation,” nor is it a basis or for

   taking an enforcement action against a peaceful speaker. Forsyth, 505 U.S.at 134; see Brown v.

   Louisiana, 383 U.S. 131, 133 n. 1 (1966). While the heckler’s veto is generally based on a

   hostile audience reaction, the rationale also applies here, where the basis for restricting Plaintiffs

   speech was not their actions, nor any danger they presented, but the possible actions of others.

   Further, heckler’s veto cases direct the police to deal with the people creating the disturbance,

   not those peacefully exercising their free speech rights. In these cases the disturbances are often

   quite serious, and can be difficult for police to handle. See e.g. Gregory v. City of Chicago, 394

   U.S. 111 (1969). (a group of civil rights protestors peacefully marched around the Mayor of

   Chicago's home to draw attention to and air their frustration with the slow pace of integration in

   Chicago's public schools. The protestors were assaulted by onlookers with rocks and eggs,

   despite “a determined effort by the police to allow the marchers to peacefully demonstrate.” The

   protestors hurled invective back at their hecklers, but otherwise “maintained a decorum that

   sp[oke] well for their determination simply to” exercise their constitutional rights. Id. The

   police determined that the hecklers “were dangerously close to rioting,” and therefore ordered

   the protestors to leave. They were charged with and convicted of breach of the peace for

   refusing to vacate. The Court, in a plurality opinion, called it a “simple case” because due

   process does not allow for a conviction for breach of the peace where there is no evidence that

   the protestors were themselves disorderly.); Bible Believers, 805 F.3d at 239. (“A group of young

   attendees responded by throwing plastic bottles, milk crates, and other debris at the [the

   speakers].”). The heckler’s veto cases stand for the constitutional imperative that “[i]f the

                                               Page 35 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 36 of 67 PageID #: 732



   speaker, at his or her own risk, chooses to continue exercising the constitutional right to freedom

   of speech, he or she may do so without fear of retribution from the state, for the speaker is not

   the one threatening to breach the peace or break the law.. . . The rule to be followed is that when

   the police seek to enforce law and order, they must do so in a way that does not unnecessarily

   infringe upon the constitutional rights of law-abiding citizens—because it would be easier than

   policing those who would subvert their speech. Bible Believers, 805 F.3d at 252.

                                      Lack of Narrow Tailoring

          While the particular thrust of the heckler’s veto body of law is on hostile audiences, the

   principles that “the natural order of law enforcement and crime mitigation are not upended

   simply because . . . it easier to act against the speaker rather than the individuals actually

   breaking the law; “ and that [i]n a balance between two important interests—free speech on one

   hand, and the state's power to maintain the peace on the other—the scale is heavily weighted in

   favor of the First Amendment.” Bible Believers, 805 F.3d at 251-52. Accordingly, it is black

   letter law that ease of or efficiency in policing does not justify restrictions on First Amendment

   freedoms. McCullen v. Coakley, 573 U.S. 464, 486 (2014) (“The tailoring requirement does not

   simply guard against an impermissible desire to censor.        The government may attempt to

   suppress speech not only because it disagrees with the message being expressed, but also for

   mere convenience. Where certain speech is associated with particular problems, silencing the

   speech is sometimes the path of least resistance. But by demanding a close fit between ends and

   means, the tailoring requirement prevents the government from too readily ‘sacrific[ing] speech

   for efficiency.’”)(citation omitted, emphasis added); Riley v. Nat'l Fed'n of the Blind of N.

   Carolina, Inc., 487 U.S. 781, 795 (1988)(“[W]e reaffirm simply and emphatically that the First

   Amendment does not permit the State to sacrifice speech for efficiency.”).




                                             Page 36 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 37 of 67 PageID #: 733



          In this case, the principle can easily be applied to a situation where the danger stemmed

   not from the Plaintiffs, but from others at the protest. Dep. Perez 55:9-17 (“Q. But for your

   concern about the migration of people from ‘D’ to ‘C,’ you had no problem with people being at

   ‘B’ and “C,’ correct, on the island?” “A. Correct. Yes.”). This could simply have been dealt with

   by, as Officer Pryde noted (before Perez arrived and demanded Plaintiffs move), simply

   “position[ing] myself along the access road and . . . [telling] people to stay out of the road.” Pl.’s

   SUF at 66; Dep. Pryde 32:16-24. While the idea that seven (7) police officers couldn’t control

   traffic passing through a park which may have been heavy for that area, but not actually busy as

   compared to a busy street, when dealing with a complaint crowd of at most three hundred (300)

   firefighters and teachers in an area with a crosswalk is, frankly, preposterous. The essential point

   of this analysis is that if there was a safety issue, the Defendants were legally obligated to police

   people going into the street, not to restrict Plaintiffs’ speech as they stood peacefully on the grass

   at C not creating any issues. In short, although Defendants make much of the speculative

   possibility that some demonstrators, although not the Plaintiffs, may cause a traffic disturbance,

   transforming the peaceful demonstration into a potentially disruptive one, the Supreme Court has

   expressly held that “[t]he right to associate does not lose all constitutional protection merely

   because some members of the group may have participated in conduct or advocated doctrine that

   itself is not protected.” NAACP v. Claiborne Hardware Co., 458 U.S. 886, 908 (1982).

          This is in accord with the general principle that the police should enforce laws that

   address actual disruption, not prohibit or burden peaceful protected speech. In short, instead of

   banning Plaintiffs from the Island and unnecessarily infringing on expressive activity, the

   Defendants could have simply enforced existing law against those causing the safety issue, if the

   need arose. See e.g. Lederman v. United States, 291 F.3d 36, 45 (D.C.Cir.2002) (enforcing

   existing laws barring disorderly conduct or obstructing or impeding passage against those

                                              Page 37 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 38 of 67 PageID #: 734



   causing it would have been substantially less restrictive and equally effective means to promote

   safety and orderly traffic flow on sidewalk to Capitol grounds as opposed to a blanket ban on

   leafleting). If they were truly concerned with protesters and others impeding traffic and being in

   the street the Defendants could have relied on the enforcement of City Ordinance §16-3 on those

   actually in the street, not against Plaintiff and protesters standing well back from the street on the

   Island.

                D. Even If Defendants Had Enforced Their Demands That Plaintiffs Move as
                   Content- Neutral Time, Place, and Manner Restrictions Defendants Have
                   Failed to Meet Their Burden.10

             Plaintiffs submit that Defendants utterly and completely fail to establish any legitimate

   governmental interest—let alone a “significant” one—to justify their conduct. The facts and law

   compelling a determination in favor of the Plaintiffs in this case do not turn on semantics. In

   analyzing the Defendants’ proffered reasons, it must be kept in mind that First Amendment

   standards “must give the benefit of any doubt to protecting rather than stifling speech.” Fed.




        10
             For the reasons set forth above, Plaintiff contends there is case law and factual support for application of
   strict scrutiny to an adjudication of the Defendants’ conduct in this case. For the reasons set forth in the text above
   and on the basis of the doctrine first announced in Madsen v. Women's Health Ctr., Inc., 512 U.S. 753, 764-66
   (1994), heightened scrutiny is the proper standard for evaluating the Defendants’ conduct in this case. In Masden,
   the Court reasoned that because injunctions are not the result of a democratic, deliberative process and are not
   generally applicable, they present more risk of arbitrary action. Id. Accordingly, the Court ruled standard time,
   place, and manner analysis was not sufficiently rigorous and that the proper test required that “the injunction burden
   no more speech than necessary to serve a significant government interest.” Id. For the same policy reasons, the
   Second and Third Circuits and at least one federal district court have adopted this approach in evaluating ad hoc
   police directives issued by officers in the field and non-statutory restrictions which burden free speech—both of
   which are present in this case, insofar as they both pose risks similar to those presented by an injunction. McTernan
   v. City of York, 564 F.3d 636, 654–55 (3d Cir.2009) (applying the Madsen standard to “a police directive, issued by
   officers in the field,” because it “pose[d] risks similar to those presented by an injunction, warranting heightened
   scrutiny”); Huminski v. Corsones, 386 F.3d 116, 155 (2d Cir.2004) (applying heightened scrutiny under Madsen to a
   “Notice Against Trespass,” issued by court security personnel to a protester); Ross v. Early, 758 F. Supp. 2d 313,
   323-24 (D. Md. 2010), reconsideration denied (Feb. 25, 2011)(applying Masden to content-neutral but not generally
   applicable restriction embodied in City protocol not promulgated through formal regulatory or legislative
   processes). Nevertheless, while Plaintiffs maintain that heightened scrutiny applies, Plaintiffs also analyze the
   Defendants’ conduct based on intermediate scrutiny, as the Defendants’ conduct is clearly unconstitutional under
   well-settled law such that it could not satisfy either standard.




                                                     Page 38 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 39 of 67 PageID #: 735



   Election Comm'n v. Wisconsin Right To Life, Inc., 551 U.S. 449, 469 (2007) (opinion of Roberts,

   C.J.) (citing New York Times Co. v. Sullivan, 376 U.S. 254, 269–270 (1964)).

           Even if the Defendants had acted for content-neutral reasons, a scenario at odds with all

   the undisputed evidence, the time, place, and manner restrictions here were not narrowly tailored

   and did not serve a compelling governmental interest. Indeed they were sweeping and any

   governmental interest asserted against Plaintiffs was either pretextual or irrelevant to the actions

   of Plaintiffs.

                                            Legal Standards

           To survive intermediate scrutiny, Defendants must show that their actions “ ‘promote[d]

   a substantial government interest that would be achieved less effectively absent the regulation,’

   and is ‘not substantially broader than necessary to achieve the government's interest.’ ”

   Marcavage v. City of New York, 689 F.3d 98, 106 (2d Cir. 2012) (quoting Ward, 491 U.S. at

   799–800). While the regulation of speech under this standard “need not be the least restrictive or

   least intrusive” means of promoting the government interest, “it does not mean that a time, place,

   or manner regulation may burden substantially more speech than is necessary to further the

   government’s legitimate interests.” Ward, 491 U.S. at 799. As important as preservation of the

   public peace is, “ ‘this aim cannot be accomplished by laws or ordinances which deny rights

   created or protected by the federal Constitution.’ ” Cooper v. Aaron, 358 U.S. 1, 16 (1958)

   (quoting Buchanan v. Warley, 245 U.S. 60 (1917)). Even when public safety is at stake, the

   government must choose a narrowly tailored response. Ward, 491 U.S. at 797–99 (1989).

           Further, “in order to satisfy intermediate scrutiny, the government ‘must demonstrate that

   the recited harms are real, not merely conjectural, and that the regulation will in fact alleviate

   these harms in a direct and material way.” Reilly v. City of Providence ex rel. Napolitano, No.

   CA 10-461 S, 2013 WL 1193352, at *5 (D.R.I. Mar. 22, 2013) (quoting Turner, 512 U.S. at

                                             Page 39 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 40 of 67 PageID #: 736



   664). “Similarly the First Circuit has warned, ‘a governmental interest woven exclusively out of

   the gossamer threads of speculation and surmise cannot be terms substantial.’ ” Id. (quoting

   Nat'l Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 741 (1st Cir. 1995)). To justify

   limitations on First Amendment freedoms, a “ ‘reasonable’ burden on expression requires a

   justification far stronger than mere speculation about serious harms.” U.S. v. National Treasury

   Employees Union, 513 U.S. 454, 475-476 (1995) (quoting Whitney v. California, 274 U.S. 357,

   376 (1927)) (Brandeis concurring opinion) (“To justify suppression of free speech there must be

   reasonable ground to fear that serious evil will result if free speech is practiced.”)); Thomas v.

   Collins, 323 U.S. 516, 530 (1945) (“For these reasons any attempt to restrict [First Amendment]

   liberties must be justified by clear public interest, threatened not doubtfully or remotely, but by

   clear and present danger.”); Nat'l Amusements Inc., 43 F.3d at 741 “[G]overnmental interest

   woven exclusively out of the gossamer threads of speculation and surmise cannot be termed

   substantial.”); Multimedia Pub. Co. v. Greenville–Spartanburg Airport District, 991 F.2d 154,

   161–62 (4th Cir.1993) (record revealed government’s asserted interests to be illusory, tenuous,

   and non-verified). The Defendants must do more than “assert[] interests [that] are important in

   the abstract”—they may not simply “posit the existence of the disease sought to be cured.”

   Turner Broadcasting System, 512 U.S. at 664 (1994) (citations and internal quotations omitted);

   see Bl(a)ck Tea Society v. City of Boston, 378 F.3d 8, 13 (1st Cir. 2004) (“Security is not a

   talisman that the government may invoke to justify any burden on speech (no matter how

   oppressive).”); see also Bays v. City of Fairborn, 668 F.3d at 823; Saieg v. City of Dearborn,

   641 F.3d at 738-737; Ascherl, 2011 WL 4404145 at *3.

          The proponents of a restriction on free expression have the burden of “demonstrat[ing]

   that the recited harms are real, not merely conjectural, and that the regulation will in fact

   alleviate these harms in a material way.” Turner Broadcasting System, 512 U.S. at 664; see

                                             Page 40 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 41 of 67 PageID #: 737



   Members of City Council of City of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 803

   (1984) (Court “may not simply assume that the ordinance will always advance the asserted state

   interests sufficiently to justify its abridgment of expressive activity.”) (internal quotation marks

   omitted); Home Box Office, Inc. v. FCC, 567 F.2d 9, 36 (D.C. Cir. 1977) (“[A] ‘regulation

   perfectly reasonable and appropriate in the face of a given problem may be highly capricious if

   that problem does not exist’ ”) (citation omitted); see also Bays v. City of Fairborn, 668 F.3d at

   823 (“[Government must do more . . . than ‘assert interests [in reduced congestion and crowed

   control] that are important in the abstract.’”); Saieg, 641 F.3d at 738-737 (“[General] interests

   [in public safety and order] that the defendants have named are merely ‘conjectural,’ as opposed

   to ‘real.’”); Ascherl, 2011 WL 4404145 at *3 (City’s identified interest of facilitating orderly

   flow of pedestrians during festival based more on conjecture than reality).

                   Lack of Government Interest to Support Restrictions on Speech

          Here, as outlined above, there was no government interest served at all, merely a

   pretextual claim without evidentiary support, this does not pass constitutional muster. First, even

   if there was some slowing of traffic flow and inconvenience to drivers, the public safety danger

   must be far more serious than mature, adult, protesters adjacent to a crosswalk with skill and

   training crossing a street with a copious uniformed police traffic control presence to justify

   interference with a peaceful protest. See .e.g. Jones 465 F.3d at 57-58 (J. Sotomayor) (citing

   Edwards v. South Carolina, 372 U.S. 229, 232, 237 (1963)) (“Neither energetic, even raucous,

   protesters who annoy or anger audiences, nor demonstrations that slow traffic or inconvenience

   pedestrians, justify police stopping or interrupting a public protest . . . ‘clear and present danger’

   means more than annoyance, inviting dispute or slowing traffic.”)

          Further, where, as here, there is no evidence that the people excising free speech would

   actually pose a hazard, and where people not engaging in speech are free to use the public areas

                                              Page 41 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 42 of 67 PageID #: 738



   without regulation, the proffered public safety/traffic control interest is less than convincing. See

   Reilly v. City of Providence, 2013 WL 1193352, at *6 (“There is no evidence in the record,

   beyond Defendants' bald assertions, that Plaintiff's presence in this area would have posed a

   hazard in the event of a mass evacuation. Additionally, because leafleters are only marginally

   more obstructive than other pedestrians, . . . Defendants’ decision to ban only Plaintiff and her

   companion from the lower sidewalk while allowing all other pedestrians access to that same

   stretch    of   sidewalk    undermines     the   credibility   of   their   purported   public   safety

   justification.”)(citation omitted).

             The Reilly case quoted above is also illustrative in that it reaffirms what the First Circuit

   has recognized, “the Supreme Court has dismissed the danger to traffic congestion as a

   justification to ban leafleting. The Court has explained that ‘[t]he distribution of literature does

   not require that the recipient stop in order to receive the message the speaker wishes to convey.’

   [Lee v. Int'l Soc. for Krishna Consciousness, Inc., 505 U.S. 830, 831 (1992) (O'Connor, J.,

   concurring) (quoting United States v. Kokinda, 497 U.S. 720, 734 (1990))].                Bottlenecks,

   therefore, are unlikely to develop. Because leafleting is a particularly unobtrusive form of

   expression, the Court recently invalidated a ban on leafleting, even within a nonpublic forum.”

   Jews for Jesus, Inc., 984 F.2d at 1324 (1st Cir. 1993) (emphasis added; some internal quotations

   omitted) (citing Lee, 505 U.S. at 830) (per curiam)). Here, Plaintiffs were not even handing out

   leaflets, they were merely standing in a small group, in a public park, in an open area nearly

   30,000 square feet in size, holding signs and occasionally chanting, interfering with no one.

   Defendants have tacitly acknowledged that Plaintiffs were clearly doing nothing that could

   possibly justify restriction of their speech, hence their stretch to impute speculative street

   crossing chaos on the part of others to Plaintiffs.




                                                Page 42 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 43 of 67 PageID #: 739



          Indeed, even if others were causing disruption “[e]njoining or preventing First

   Amendment activities before demonstrators have acted illegally or before the demonstration

   poses a clear and present danger is presumptively a First Amendment violation. The generally

   accepted way of dealing with unlawful conduct that may be intertwined with First Amendment

   activity is to punish it after it occurs, rather than to prevent the First Amendment activity from

   occurring in order to obviate the possible unlawful conduct. Serv. Employee Int'l Union v. City

   of Los Angeles, 114 F. Supp. 2d 966, 971 (C.D. Cal. 2000) (citing Collins v. Jordan, 110 F.3d

   1363, 1373 (9th Cir.1996)). Here punishing the Plaintiffs, who were doing nothing, rather than

   any people who might actually cause a traffic disturbance, if anyone ever did, is presumptively

   unconstitutional. Once again, the fact that some demonstrators, although not the Plaintiffs, could

   possibly have caused a traffic disturbance, transforming the peaceful demonstration into a

   potentially disruptive one, the Supreme Court has expressly held that “[t]he right to associate

   does not lose all constitutional protection merely because some members of the group may have

   participated in conduct or advocated doctrine that itself is not protected.” NAACP v. Claiborne,

   458 U.S. at 908. The right response to the traffic issue Defendants proffer was not to threaten

   and/or arrest Plaintiffs who had nothing to do with it, but rather to police the situation so as to

   prevent a traffic issue and to address those protesters whose actions created it when and if

   such an issue came to be.

          The unconstitutionality of a “keep-moving” rule in Abdullah v. Cty. of St. Louis, Mo.

   similarly undermines Defendants’ arguments. 2 F. Supp. 3d 936 (E.D. Mo. 2014). In the midst

   of the very chaotic and unruly protest situation following the shooting of Michael Brown by a

   Freguson, Missouri police office in which extensive property damage took place and violent

   confrontations with police became commonplace, police adopted a strategy which “called for

   law enforcement officers to tell protesters that they had to keep moving and that they could not

                                             Page 43 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 44 of 67 PageID #: 740



   stand still on the sidewalks.” Id. at 940-41. In this context, the plaintiff in Abdullah attempted to

   carry out his job as a program associate for the American Civil Liberties Union, legal observing,

   passing out “Know Your Rights Cards,” speaking with people at demonstrations about their

   concerns, and facilitating communications between police and the public. Id. at 941. Following

   the implementation of the “keep-moving” strategy, plaintiff was prevented from speaking to

   protesters without continually moving. The court held, in ruling on a motion for an injunction,

   that, “[a]lthough the state has a valid interest in maintaining order on its streets and sidewalks

   and in preventing violence by crowds, this interest is not sufficient to apply such a blanket rule to

   people assembling peacefully. . . The evidence showed that the strategy burdened substantially

   more speech than was necessary to achieve its legitimate goals. In fact, one of the police

   witnesses testified that it only worked well during the daytime when there were no large crowds

   and no threats of violence—when the crowds grew unruly, telling them to keep moving was not

   an effective strategy.    Thus, defendants’ own evidence shows that this strategy fails the

   requirement that ‘the means chosen are not substantially broader than necessary to achieve the

   government's interest,’ as described in Ward v. Rock Against Racism, 491 U.S. 781, 798–99, 109

   S.Ct. 2746, 105 L.Ed.2d 661 (1989).” Id. at 947. Similarly, here, where simply telling people to

   stay out of road would have resolved the proffered issue, the sweeping ban of protesters from a

   nearly 30,000 square foot area closer to the event being protested and moving them to even less

   advantageous protest site where there was more vehicular traffic does not meet even the

   intermediate scrutiny of a content-neutral restriction on speech.

          Finally, enforcing what amounted to a two-hundred and fifty to two-hundred seventy-five

   (250-275) foot buffer zone between protesters and their intended audience was not a sufficient

   alternative channel of communication to satisfy intermediate scrutiny. An alternative channel is

   not sufficient if the speakers are not permitted to reach their intended audience. Bay Area Peace

                                              Page 44 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 45 of 67 PageID #: 741



   Navy, 914 F.2d at 1229. Recognizing this, the Ninth Circuit has struck down a number of “First

   Amendment zones.”       See id. (75–yard “safety zone” between demonstrators and intended

   audience did not leave open alternative channel of communication); Baugh, 187 F.3d at 1044

   (150–175 foot “safety zone” inadequate alternative means of communication); Serv. Employee

   Int'l Union 114 F. Supp. 2d at 972 (C.D. Cal. 2000) (The problem lies in the blanket preclusion

   of persons from *973 the area to the north and east of the Staples Center entrance where

   delegates enter and leave the facility. Any scheme that precludes plaintiffs from effectively

   communicating with those delegates will not withstand constitutional scrutiny.). Here, simply

   moving protesters farther and farther away without any attempt to tailor a concern for traffic

   safety with access to their intended audience is yet another way in which Defendants actions fail

   to meet constitutional requirements, especially, when as outlined above, there was more than

   enough space on the Island to accommodate all protesters without creating traffic issues.

              E. Defendants’ Arrest of Plaintiff Kurland Was Not Only A Violation of the
                 First Amendment, But Also an Independent Fourth Amendment Violation as
                 the Arrest Was Unsupported by Probable Cause.

          In both the First and Fourth Amendment contexts“[i]t is plainly unreasonable for a law

   enforcement officer to effect a warrantless seizure of an individual simply because the law

   enforcement officer disagrees with the content or viewpoint of the individual's speech.” McCabe

   v. Macaulay, 551 F. Supp. 2d 771, 793–94 (N.D. Iowa 2007) (citing Barham v. Ramsey, 434

   F.3d 565, 576 (D.C.Cir.2006) (holding that the First Amendment and Fourth Amendment were

   coterminous on facts of the case, because “[t]he Fourth *794 Amendment demands nothing

   less”); Mackinney v. Nielsen, 69 F.3d 1002, 1007 (9th Cir.1995) (“[P]olice may not exercise ‘the

   awesome power at their disposal to punish individuals for conduct that is not merely lawful, but

   protected by the First Amendment.’ ”) (quoting Duran v. City of Douglas, 904 F.2d 1372, 1378

   (9th Cir.1990)). However, even if the First Amendment issues were not at play, Defendants still

                                            Page 45 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 46 of 67 PageID #: 742



   arrested Plaintiff Kurland without probable cause, giving rise to an independent violation of her

   Fourth Amendment rights.

          Under the Fourth Amendment to the United States Constitution, the right to be free from

   unreasonable searches gives rise to a requirement that an arrest be supported by probable cause.

   See Beck v. Ohio, 379 U.S. 89, 91 (1964). Probable cause requires “the facts and circumstances

   within [the police officers'] knowledge and of which they had reasonably trustworthy

   information were sufficient to warrant a prudent [person] in believing that the [defendant] had

   committed or was committing an offense.” United States v. Figueroa, 818 F.2d 1020, 1023 (1st

   Cir.1987) (quoting Beck, 379 U.S. at 91, 85 S.Ct. 223). Probable cause is evaluated as of the

   moment an arrest is made, based on the facts and circumstances within the arresting officer's

   knowledge and of which he had reasonably trustworthy information. Beck, 379 U.S. at 91.

          The probable cause analysis entails “ ‘an objective assessment of the officer's actions in

   light of the facts and circumstances confronting him at the time,’ and not of the officer's actual

   state of mind at the time the challenged action was taken.” Maryland v. Macon, 472 U.S. 463,

   470–471, (1985) (quoting Scott v. United States, 436 U.S. 128, 136 (1978)). “Where ‘there is

   room for a difference of opinion concerning the facts or the reasonable inferences to be drawn

   from them,’ the existence of probable cause for an arrest is an issue for the jury; on the other

   hand, where the historical facts are established or undisputed, the issue becomes a mixed

   question of law and fact suitable for determination by the court.” Nuon v. City of Lowell, 768 F.

   Supp. 2d 323, 329–30 (D. Mass. 2011) (quoting Maxwell v. City of Indianapolis, 998 F.2d 431,

   434 (7th Cir.1993)); see also Ornelas v. United States, 517 U.S. 690, 696 (1996); Acosta v.

   Ames Dep't Stores, Inc., 386 F.3d 5, 8–9 (1st Cir.2004).

          Plaintiff was initially charged under Providence City Ordinance §16.3(D) which defines

   disorderly conduct as “[a]ny person, who alone or in concert with others, obstructs any place

                                            Page 46 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 47 of 67 PageID #: 743



   ordinarily used for the passage of persons, vehicles or conveyances or otherwise engages in

   conduct with obstructs or interferes physically with a lawful meeting, procession or gathering.”

   Defendants at one point also charged her under Providence City Ordinance §16.3(C); “[a]ny

   person who shall in a public place use "fighting words" or offensive language or words which by

   their very utterance inflict injury or are likely to provoke a violent reaction on the part of the

   average person so addressed.”

          The state disorderly conduct statute the Plaintiff Kurland was prosecuted under in District

   Court, reads as follows in pertinent part: “(a) A person commits disorderly conduct if he or she

   intentionally, knowingly, or recklessly: . . . 4) Alone or with others, obstructs a highway, street,

   sidewalk, railway, waterway, building entrance, elevator, aisle, stairway, or hallway to which the

   public or a substantial group of the public has access or any other place ordinarily used for the

   passage of persons, vehicles, or conveyances . . .” R.I.G.L. § 11-45-1 (a)(4).

          Under any of these provisions, and indeed under any other, Defendants have admitted in

   sworn testimony to a total and utter lack of any probable cause to support Plaintiff Kurland’s

   arrest. Based on the sworn testimony of Defendants and other officers it is uncontroverted that:

          -   At no time did Plaintiffs or any other protesters obstruct anyone from accessing the

              Casino or the event. Pl.’s SUF at ¶71.

          -   The protesters at the site of the event were orderly and compliant as was the protest

              generally. Pl.’s SUF at ¶72.

          -   There was no evidence of gang or other criminal elements or activity at the site of the

              event. Pl.’s SUF at ¶74.

          -   Plaintiffs did not obstruct the street nor were they in the street at any point. Pl.’s SUF

              at ¶75.




                                             Page 47 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 48 of 67 PageID #: 744



         -   Indeed the only thing Plaintiff Kurland was doing when Defendant Perez arrested her,

             according to his own sworn testimony, was “standing there, holding a sign near that

             tree on the Island.” Pl.’s SUF at ¶76.

         -   The protest and the protesters were peaceful. Pl.’s SUF at ¶77.

         -   There was no violence at the site of the event. Pl’s SUF at ¶78.

         -   There were not threats of violence at the site of the event. Pl.’s SUF at ¶79.

         -   There was no concern that there was going to be any violence at the event. Pl.’s SUF

             at ¶80.

         -   There was no fighting at the site of event. Pl.’s SUF at ¶81.

         -   There was no property damage at the site of the Event. Pl.’s SUF at ¶82.

         -   There was no threat of property damage at the site of the Event. Pl.’s SUF at ¶83.

         -   There was no interference with the event taking place inside of the Casino. Pl.’s SUF

             at ¶84.

         -   No one was obstructed from entering the Casino. Pl.’s SUF at ¶85.

         -   None of the protesters blocked motor vehicles dropping guests off to attend the

             fundraiser. Pl.’s SUF at ¶86.

         -   There were no incidents before Ms. Kurland’s arrest. Pl.’s SUF at ¶87.

         -   There were no incidents after Ms. Kurland’s arrest. Pl.’s SUF at ¶88.

         -   There was no breach of the peace. Pl.’s SUF at ¶89.

         -   There was no concern that there would be any disruption at the Event. Pl.’s SUF at

             ¶90.

         -   Nothing unusual happened at the protest. Pl.’s SUF at ¶91.




                                             Page 48 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 49 of 67 PageID #: 745



            There was simply no basis to arrest Ms. Kurland for disorderly conduct, or for any other

   charge,11 simply because she was standing on the Island, holding a sign, near a tree, during a

   peaceful protest. Even if there was a legitimate traffic control issue, arresting Ms. Kurland, who

   was not even near the road, had nothing to do with it and any police action directed at addressing

   traffic issues should have been addressed to protester standing in or crossing the road, not at Ms.

   Kurland. Moreover, the utter lack of probable cause is underscored by the fact that there are

   express public demonstration exceptions to these provisions.12

                 F. Moving Plaintiff Gould, From the Sidewalk in front of the Casino, from the
                    Portion of the Island Closer to the Casino, and then Further Away on the
                    Island and then off the Island, Was a Fourth Amendment Violation Even
                    Without an Arrest.

            Even though Ms. Gould was not arrested, she still suffered a series of Fourth Amendment

   violations at the hands of Defendants.                 When police, even without an arrest, control the

   movement of a person, they effect a seizure under the Fourth Amendment, which must be legally

   supported so as not to run afoul of the Constitution.                         A seizure is effected for Fourth

   Amendment purposes “only when there is a governmental termination of freedom of movement

   through means intentionally applied.” Brower v. Cty. of Inyo, 489 U.S. 593, 597, 109 S. Ct.

            11
                 Defendants also cite to R.I.G.L. § 31-12-3 entitled “Obedience to police officers” (“No person shall
   willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with
   authority to direct, control, or regulate traffic, including any order or direction pertaining to fire lane parking
   violations whether on private or public property.”) and R.I.G.L. § 11-32-1 entitled “Obstructing officer in execution
   of duty” (“Every person who shall obstruct any officer, civil, military, or otherwise, including any state, city, or
   town police, deputy sheriff, or fire fighter, while in the execution of his or her office or duty, shall be imprisoned not
   exceeding one year or be fined not exceeding five hundred dollars ($500.”). as justification for arresting Plaintiff.
   First, as argued at length in the text above, Defendant Perez’s order that Plaintiff leave the Island was not lawful, but
   a clear violation of her both her First and Fourth Amendment rights. Second, for the same reasons combined with a
   healthy dose of common sense, Plaintiff Kurland’s merely standing in the middle of a public park minding her own
   business did not constitute conduct obstructing any officer at the scene from executing his or her lawful duties.
            12
                 R.I.G.L. §11-45-1, entitled “Disorderly Conduct,” expressly exempts from prohibited conduct lawful
   picketing or lawful demonstrations of any kind. See R.I.G.L. §11-45-1 (d). Similarly, Providence City Ordinance
   §16-13, entitled “Obstruction of Public Ways,” expressly exempts from regulation situations where individuals on
   public sidewalks or ways are exercising a right to protest and there is at least three (3) feet of unobstructed sidewalk
   access at all times. Finally, Defendants are also well aware of the standing general order protecting public
   demonstrations. Providence police General Order #44 permits an unlimited number of demonstrators/picketers to
   demonstrate on public sidewalks as long as there is no disorderly conduct or actual interference with pedestrian
   traffic or access to adjacent buildings.

                                                       Page 49 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 50 of 67 PageID #: 746



   1378, 1381, 103 L. Ed. 2d 628 (1989). This includes when police use force or the threat of force

   to move someone from a lawful position. See Marbet v. City of Portland, No. CV 02-1448-HA,

   2003 WL 23540258, at *10 (D. Or. Sept. 8, 2003) (“the protesters were physically moved back

   from their peaceful positions, according to the Amended Complaint.            In their supporting

   memorandum, Defendants appear to contend that the Fourth Amendment is not offended by the

   intentional use of force that physically injures a citizen and only reduces his or her freedom of

   movement. If the citizen is able to walk or hobble away, according to Defendants, no Fourth

   Amendment violation has occurred. However, as the Supreme Court has held, ‘The word

   ‘seizure’ readily bears the meaning of laying on of hands or application of physical force to

   restrain movement, even when it is ultimately unsuccessful.’ California v. Hodari D., 499 U.S.

   621, 626 (1991).”); see also Rauen v. City of Miami, No. 06-21182-CIV, 2007 WL 686609, at *7

   (S.D. Fla. Mar. 2, 2007) (“Further, the protesters were physically moved back from their

   peaceful positions, according to the Amended Complaint. Clearly, the effect of defendants'

   actions was to control plaintiffs' movement. Additionally, certain plaintiffs assert that they were

   physically prevented from leaving an area cordoned off by the police. By physically moving

   certain plaintiffs and circumscribing the area of movement of other plaintiffs, defendants seized

   plaintiffs within the meaning of the Fourth Amendment . . . It was not fatal to the sufficiency of

   the Fourth Amendment claims that plaintiffs were not rendered completely immobile or forced to

   remain in one location; what was required was that a person's freedom of movement had been

   terminated, not that the person's movement itself had been terminated.”).

          Here, constantly forcing Plaintiffs to move from lawful positions, as outlined above,

   terminated their freedom of movement and affected a seizure under the Fourth Amendment. As

   the seizure was not reasonable for the reasons outlined, it violated the Fourth Amendment, even

   without an arrest.

                                             Page 50 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 51 of 67 PageID #: 747



                   G. Qualified Immunity

             The fact that Plaintiffs were deprived of their First Amendment right to freedom of

   speech and Fourth Amendment right to freedom from unreasonable search and seizure does not

   end the inquiry. Defendants have raised the defense of qualified immunity which shields public

   officers from liability for civil damages if their conduct “does not violate clearly established

   statutory or constitutional rights of which a reasonable person would have known.” Diaz–Bigio

   v. Santini, 652 F.3d 45, 50 (1st Cir.2011) (quoting Pearson v. Callahan, 555 U.S. 223, 231

   (2009)). The qualified immunity analysis requires courts to ask “(1) whether the facts alleged or

   shown by the plaintiff make out a violation of a constitutional right; and (2) if so, whether the

   right was ‘clearly established’ at the time of the defendant's alleged violation.” Id. (quoting

   Maldonado v. Fontanes, 568 F.3d 263, 269 (1st Cir.2009)). The second step of the qualified

   immunity inquiry “has two parts: (a) whether the legal contours of the right in question were

   sufficiently clear that a reasonable official would have understood that what he was doing

   violated that right, and (b) whether the particular factual violation in question would have been

   clear to a reasonable official.” Id.

                                                    Legal Standards

             There are generally two ways a plaintiff may carry their burden and demonstrate that

   “officers were on notice that they were violating a ‘clearly established’ constitutional right.”

   Lyons v. City of Xenia, 417 F.3d 565, 579 (6th Cir.2005). First, “where the violation was

   sufficiently ‘obvious' under the general standards of constitutional care ... the plaintiff need not

   show ‘a body’ of ‘materially similar’ case law.” Id. (quoting Brosseau v. Haugen, 543 U.S. 194,

   199, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004)).13 Second, the violation may be shown “by the


             13
               The applicable standard does not require Plaintiffs to demonstrate that the very action at issue in the case
   had previously been found unlawful.. See Young v. City of Providence, 396 F. Supp. 2d 125, 135 (D.R.I.
   2005)(citing Anderson v. Creighton, 483 U.S. 635, 640 (1987); Savard v. Rhode Island, 338 F.3d 23, 28 (1st
   (Footnote continued on next page)
                                                      Page 51 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 52 of 67 PageID #: 748



   failure to adhere to a ‘particularized’ body of precedent that ‘squarely govern[s] the case....’ ” Id.

   (quoting Brosseau, 543 U.S. at 201, 125 S.Ct. 596). Defendants of course suggest that the

   second method swallows the first, but they are independent methods of carrying a plaintiff’s

   burden in defeating qualified immunity. While, “to be clearly established, the right must have

   been recognized in a particularized rather than a general sense . . . the nature of the inquiry here .

   . . [is not] that [a court] should find qualified immunity unless a Supreme Court or [binding]

   Circuit case expressly denies it; that standard was rejected by the Supreme Court in favor of one

   in which courts must examine whether in ‘the light of pre-existing law the unlawfulness [is]

   apparent.’ Jones, 465 F.3d at 57. (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)). Indeed,

   the Eleventh Circuit has outlined two instances wherein analogous particularized facts in the case

   law is not required.

           “First, the words of the pertinent federal statute or federal constitutional provision in

   some cases will be specific enough to establish clearly the law applicable to particular conduct

   and circumstances and to overcome qualified immunity, even in the total absence of case law.

   Vinyard v. Wilson, 311 F.3d 1340, 1350–51 (11th Cir. 2002) (citing Lassiter v. Alabama A&M

   Univ., 28 F.3d 1146, 1150 n. 4 (11th Cir.1994) (en banc) (stating that “[w]e leave open the

   possibility that occasionally the words of a federal statute or federal constitutional provision will

   be specific enough to establish the law applicable to particular circumstances clearly and to

   overcome qualified immunity even in the absence of case law”) (emphasis added in Vinyard).

   “This kind of case is one kind of “obvious clarity” case . . . [where] the words of a federal statute

   or federal constitutional provision may be so clear and the conduct so bad that case law is not

   needed to establish that the conduct cannot be lawful. Id. For example, “[i]n excessive force


   Cir.2003) (plaintiff need not show that “materially indistinguishable conduct has previously been found unlawful”);
   Limone v. Condon, 372 F.3d 39, 48 (1st Cir.2004) (“[t]here is no requirement that the facts of previous cases be
   materially similar to the facts sub judice”)).

                                                    Page 52 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 53 of 67 PageID #: 749



   cases in the Fourth Amendment context . . . “obvious clarity” cases [can] involve[e] conduct “far

   beyond the hazy border between excessive and acceptable force.” Id. at 1350 n. 18. “{H]azy

   border decisions concluded the law was clearly established that the force involved was excessive

   in the absence of any case law (first type of “obvious clarity” notice). Id. (citing Priester v. City

   of Riviera Beach, 208 F.3d 919, 927 (11th Cir.2000) (concluding law was clearly established and

   force was “clearly-excessive-even-in-absence-of-case-law” when officer released police dog to

   attack plaintiff who was lying on the ground, did not pose a threat to officers or to anyone else,

   and was not attempting to flee or resist arrest); Slicker v. Jackson, 215 F.3d 1225, 1233 (11th

   Cir.2000) (concluding, without case law on point, that the evidence, if credited, suggested “the

   officers used excessive force in beating Slicker even though he was handcuffed and did not

   resist, attempt to flee, or struggle with the officers in any way”); Smith v. Mattox, 127 F.3d 1416,

   1419–20 (11th Cir.1997) (concluding officer's conduct was “far beyond the hazy border” and

   unlawfulness was “readily apparent even without clarifying caselaw” when officer, while on

   plaintiff's back and handcuffing him, broke plaintiff's arm requiring surgery for multiple

   fractures even though plaintiff at the time was offering no resistance at all); see also Lee v.

   Ferraro, 284 F.3d 1188, 1199 (11th Cir.2002) (concluding “[a]s in Slicker, Priester, and Smith,

   the peculiar facts of this case are ‘so far beyond the hazy border between excessive and

   acceptable force that [the officer] had to know he was violating the Constitution even without

   caselaw on point’ ”) (quoting Smith v. Mattox, 127 F.3d 1416, 1419 (1997))).

          “Second if the conduct is not so egregious as to violate, for example, the Fourth

   Amendment on its face, we then turn to case law.” Id. at 1351. “When looking at case law, some

   broad statements of principle in case law are not tied to particularized facts and can clearly

   establish law applicable in the future to different sets of detailed facts.” Id. (citing Marsh v.

   Butler County, Ala., 268 F.3d 1014, 1031–32 n. 9 , abrogated on other grounds by Bell Atl.

                                              Page 53 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 54 of 67 PageID #: 750



   Corp. v. Twombly, 550 U.S. 544, 561-63, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “For

   example, if some authoritative judicial decision decides a case by determining that ‘X Conduct’

   is unconstitutional without tying that determination to a particularized set of facts, the decision

   on ‘X Conduct’ can be read as having clearly established a constitutional principle: put

   differently, the precise facts surrounding ‘X Conduct’ are immaterial to the violation. These

   judicial decisions can control “with obvious clarity” a wide variety of later factual

   circumstances.” Id. (citing United States v. Lanier, 520 U.S. 259, 271, (1997) (stating in some

   instances “a general constitutional rule already identified in the decisional law may apply with

   obvious clarity to the specific conduct in question, even though the very action in question has

   [not] previously been held unlawful”); Hope, 122 S.Ct. at 2516 (stating “Lanier thus makes clear

   that officials can still be on notice that their conduct violates clearly established law even in

   novel factual circumstances”).

                           Obvious Clarity of Defendants’ Illegal Conduct

          Here, as Plaintiffs outlined above, courts have long applied the “clear and present

   danger” test to protest cases to determine when police interference is constitutional. Moreover,

   although defendants make much of the fact that some demonstrators, although not the Plaintiffs,

   may have caused a traffic disturbance, transforming the peaceful demonstration into a potentially

   disruptive one, the Supreme Court has expressly held that “[t]he right to associate does not lose

   all constitutional protection merely because some members of the group may have participated in

   conduct or advocated doctrine that itself is not protected.” NAACP v. Claiborne 458 U.S. at 908.

          In this case, Plaintiffs, based on the testimony of the Defendants and other officers at the

   scene, undisputedly posed no “clear and present danger” of immediate harm or violence where

   they made no threats of physical harm to police or members of the public, did not incite violence

   or disorder and displayed no dangerous weapons at the time Defendants demanded they move or

                                             Page 54 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 55 of 67 PageID #: 751



   when Defendants arrested Ms Kurland. Even under Defendants most favorable traffic issue fact

   pattern, only one protester may have had any issue with traffic, and that was caused by

   Defendants harassing Plaintiffs for peacefully protesting in a public park, away from the

   roadway. This one incident, created by police activity was a one off issue easily resolved by

   simply helping protesters cross the street safety as police were already doing for attendees of the

   event, did nothing to alter the peaceful and orderly tenor of the protest. Taken as a whole, the

   undisputed facts, as gleaned from the sworn testimony of Defendants and other police officers,

   reveal an orderly, peaceful crowd. Given the above, it is clear that there was no “clear and

   present danger” to justify interference with any protester’s free speech rights during this protest,

   beyond the general police imperative to tell them to stay out of the road and to address a refusal

   to do such through normal and constitutionally valid police powers.

           Similarly, with regards to Ms. Kurland’s arrest, the undisputed evidence is that her

   actions were entirely lawful and that she did nothing illegal. ‘[W]hen conduct was entirely

   lawful, . . an arrest for disorderly conduct under these circumstances is so far beyond the ‘hazy

   border’ between lawful and unlawful conduct that a finding of qualified immunity is not

   appropriate. Willis v. Siegelman, 307 F. Supp. 2d 1236, 1242–43 (M.D. Ala. 2004). In short,

   “there [is] fulsome case law clearly establishing that an arrest without probable cause violates

   both First and Fourth Amendment rights.” Davidson v. City of Stafford, Texas, 848 F.3d 384,

   393–94 (5th Cir. 2017), as revised (Mar. 31, 2017) (citing Club Retro, L.L.C. v. Hilton, 568 F.3d

   181, 206 (5th Cir. 2009) (“The Fourth Amendment right to be free from false arrest—arrest

   without probable cause—was clearly established at the time of [the] arrests [in 2006].”); Keenan

   v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002) (“If no reasonable police officer could have

   believed that probable cause existed for the law enforcement actions of [the officers] against the

   plaintiffs, then their retaliation violated clearly established law of this circuit.”

                                                Page 55 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 56 of 67 PageID #: 752



           Indeed, even going beyond the “obvious clarity” standard, the facts in this case are quite

   similar to those in Willis where plaintiff, upset at the lack of an Alabama state flag adorning the

   official state Christmas tree “peacefully displayed his flag as a way of protesting the flag’s

   absence from the Christmas tree and declaring his loyalty to the State of Alabama. The Plaintiff

   conducted this protest on the steps of the Capitol [near the tree] in the same area where numerous

   other speeches, news conferences, and rallies have taken place over the years.” At some point

   later, Defendant Police officer “commanded the Plaintiff to exit the steps of the Capitol and

   move to the street below. ([Defendant] stated that he only asked the Plaintiff to move away from

   the tree and to go farther down the Capitol steps to continue his demonstration.”) In response to

   this order, the Plaintiff stated that he wanted to display his flag at or near the tree in order to call

   public attention to the need to honor both the Alabama State Flag and the United States Flag.

   After the Plaintiff refused to move, Callahan arrested the Plaintiff for disorderly conduct.” Id. at

   1239. The Court in Willis held, citing factual findings it had made in a May 13, 2003 opinion

   resolving a Motion for Judgment on the Pleadings that, “the present case falls into the ‘obvious

   clarity’ category of cases, as the evidence presented by the Plaintiff would not give a reasonable

   officer any indication that the Plaintiff's actions even remotely approached the disorderly conduct

   level. Willis v. Siegelman, 307 F. Supp. 2d 1236, 1242 (M.D. Ala. 2004).14

           This was not a situation where the Defendants were faced with a fast-paced, evolving

   situation and were forced to make a “split-second decision[] . . . in the line of fire,” on the basis


           14
               In that earlier opinion the court in Willis had elaborated that “[e]ven assuming that the Plaintiff had
   protested Callahan’s order to move his demonstration to the sidewalk, the Supreme Court has recognized that this
   type of conduct is lawful. See City of Houston v. Hill, 482 U.S. 451, 461 (1987) (stating that ‘the First Amendment
   protects a significant amount of verbal criticism and challenge directed at police officers”); Norwell v. City of
   Cincinnati, 414 U.S. 14, 16 (1973) (per curiam) (“Surely, one is not to be punished for nonprovocatively voicing his
   objection to what he obviously felt was a highly questionable detention by a police officer.” Memoradum Opinion
   on Defendants’ Motion for Judgment on the Pleadings in Willis v. Siegelman C.A. No. 02-A-554-N ECF #36 in
   App. Ex. 24.



                                                    Page 56 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 57 of 67 PageID #: 753



   of complex and/or contradictory legal authority. Young v. City of Providence, 396 F. Supp.2d

   125, 136-37 (D.R.I. 2005). To the contrary, the Defendants made a decision under no time or

   event pressures and with the guidance of clear and well-settled legal authority—and yet still

   made an objectively and appallingly wrong decision. Under the circumstances presented, “a

   reasonable defendant would have understood that his conduct violated the plaintiffs'

   constitutional rights.” Lopera v. Town of Coventry, 652 F.Supp.2d 203, 211 (D.R.I. 2009). To

   put it another way, no reasonable officer could have believed his conduct was lawful in the

   situation confronted.15

                H. The City of Providence Is Liable as a Municipality

           While “a local government may not be sued under § 1983 for an injury inflicted solely by

   its employees or agents,” it may be held liable “when execution of [the] government's policy or

   custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

   represent official policy, inflicts the injury.” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694

   (1978). A single action by a decision-maker possessing “final authority to establish municipal

   policy” may expose a municipality to liability. Pembaur v. City of Cincinnati, 475 U.S. 469, 481

   (1986) (plurality opinion).

           One route to establishing municipal liability is for a plaintiff to establish two

   requirements, “[f]irst, the custom or practice must be attributable to the municipality. In other

   words, it must be so well-settled and widespread that the policymaking officials of the

           15
               Nor is Defendant Perez shielded from liability because he may have mistakenly believed he could arrest
   Plaintiff Kurland who was merely standing in the middle of a public park engaging in undisputedly protected and
   favored political speech because other protesters at the scene—mostly retired policemen, firemen, and teachers—
   may decide to the cross the street in the vicinity of seven (7) police officers, who were safely assisting event
   attendees across the street, and may thereby somehow create a public safety hazard. See Anderson v. Creighton, 483
   U.S. 635, 641 (1987)(qualified immunity protects officials who act “reasonably but mistakenly”). As discussed in
   detail above, there was no probable cause to arrest Plaintiff Kurland under any of the criminal provisions proffered
   and/or actually charged by Defendants. Moreover, the lack of probable cause is made appallingly clear in light of
   the express exemptions for public demonstrations under applicable law. See, supra, note 12. As a well educated
   individual with a Master’s Degree in criminal justice, Defendants’ Statement of Undisputed Facts ¶ 4, Defendant
   Perez may have been mistaken, but there was nothing reasonable about it.

                                                    Page 57 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 58 of 67 PageID #: 754



   municipality can be said to have either actual or constructive knowledge of it yet did nothing to

   end the practice.... Second, the custom must have been the cause of and the moving force behind

   the deprivation of constitutional rights.” Reilly, 2013 WL 1193352, at *11 (quoting Bordanaro

   v. McLeod, 871 F.2d 1151, 1156 (1st Cir.1989) (citations omitted)).

          This Court has long recognized that the Chief of the Providence Police posseses’

   sufficient final policymaking authority for their policy and practice decision to render the

   Defendant City liable. See e.g. Reilly, 2013 WL 1193352, at *11 (“In the present case,

   Defendants do not seriously dispute Plaintiff's contention that [then Chief of Police] Esserman

   possessed final authority with respect to PPD policy. Indeed, Esserman testified that, as Chief of

   the PPD, he was “the ultimate authority” on all Department policy; Young v. City of Providence,

   396 F.Supp.2d 125, 141–46 (D .R.I.2005) (holding that the plaintiff presented sufficient evidence

   that the Chief of the PPD possessed final policymaking authority on training issues to survive

   summary judgment).

          In this case, Defendants asserted in their sworn testimony that all the actions taken by

   Defendants and other officers at the incident in question, including forcing Plaintiffs to move and

   arresting Ms. Kurland were entirely in conformity with the policy, practice, and training of the

   PPD. Pl.’s SUF ¶¶122-131. Indeed Chief of Police Defendant Clements testified that Defendant

   Perez did nothing wrong in arresting Plaintiff Kurland and that he would expect Officers of

   Defendant City under his direction to do the same in the future in a similar situation. Pl.’s SUF

   at ¶127. Similarly, Defendant Clements testified that the behavior of Officers in forcing Plaintiff

   Gould and others to move off the sidewalk in front of the Casino was appropriate, consistent

   with training, would not violate the First Amendment, officers would not be disciplined for this

   behavior and he would expect Officers of Defendant City under his direction to act the same in

   future similar situations. Pl.’s SUF at ¶128. This is consistent with the fact that Defendant Perez

                                             Page 58 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 59 of 67 PageID #: 755



   was not disciplined for this incident, was not provided any additional training as a result of this

   incident, was promoted shortly after this incident, and believes he did nothing wrong and would

   do the same thing in the future under the same circumstances. Pl.’s SUF ¶¶122-26.

          This flagrant disregard for First Amendment rights on the part of Defendant City and

   Defendant Clements and their policy of directing PPD officers to engage in First Amendment

   violations and to provide no training or guidance in avoiding such is further evidenced by the

   fact that neither Defendant Clements nor the Defendant City took action following the entry of

   the consent judgment in Reilly to alert Officers of Defendant City to the judgment or the

   implications thereof and many Officers within Defendant City Police Department are still

   unaware of the case, judgment, or any implications thereof, and the Defendant City made no

   changes in policy or training following the entry of the consent judgment in Reilly to ensure that

   such constitutional violations would not occur in the future. Pl.’s SUF ¶132. Indeed, Officer

   Stanzione, who was himself involved in the Reilly case and had in-fact illegally ordered Ms. Reilly

   to move in that case, was apparently never told about the result of that case, never saw the consent

   judgment, and did not receive any training or any other education in the aftermath of that case. Pl.’s

   SUF ¶133; Dep. Stanzione 49:16-51:21; 55:8-14. Even Senior Assistant Solicitor Stephen Ryan,

   a senior member of the prosecutorial division of Defendant City’s Law Department had no

   knowledge of the Reilly Consent Judgment before or after the event involving Plaintiff Kurland

   and testified no other attorney has ever mentioned the Reilly Consent Judgment to him. Pl.’s

   SUF ¶¶135-36; Dep. Ryan 91:15-23; 92:23-25, 93:1-9.

          As this Court noted in Reilly, when a municipal policy-maker is asked at a deposition if a

   practice is proper and responds in the affirmative, there can be little question of the fact that the

   policymaker is on notice of the practice and condones it for the purposes of municipal liability.

   Reilly 2013 WL 1193352, at *11 (“Here, there is little question that Esserman, a municipal

                                              Page 59 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 60 of 67 PageID #: 756



   policymaker, was on constructive, if not actual notice of the practice of clearing exit

   passageways. Indeed, when asked at his deposition whether keeping exit passageways open was

   a “proper uniform practice” of the PPD, Esserman responded in the affirmative.”). This is a

   nearly identical situation to what occurred here. Defendant Chief Clements was asked during his

   deposition “do you believe that the arrest of Ms. Kurland was consistent with the policies and

   procedures of the Providence Police Department?” He gave a simple answer; “Yes.” Dep.

   Clements 133:17-22. In response to a follow-up question, “And was the order to arrest Ms.

   Kurland consistent with the training provided to Providence Police officers by the city?,” his

   response was also, “Yes.” Clements Dep. 134:4-9.

          Defendant Chief Clements based his responses explicitly and exclusively on the facts

   contained in the police report and on the experience of Defendant Perez. Clements Dep. 133:23-

   25 (“And you base that on the facts in this police report and Lieutenant Perez’s experience

   correct?” “Correct”) Id. 134:10-135:19 (Was the arrest of Ms. Kurland -- strike that. The training

   of Providence Police officers would have taught them that arresting her was appropriate under

   the circumstances; is that correct?” “Yes, under the circumstances.” “And again, when you say

   circumstances, you're now testifying as alleged in the police report, correct?” “Correct.” “And

   the training of Providence Police officers would have taught them that her arrest would not

   violate her First Amendment rights; is that correct?” “Correct.” “And the training of Providence

   Police officers would have taught them that arresting her would not violate her Fourth

   Amendment rights; is that correct?” “Correct.” “And it's your testimony that Lieutenant Perez

   did nothing wrong in arresting her; is that correct?” “Correct.” “And Lieutenant Perez was not

   disciplined for arresting her; is that correct?” “Correct.” “And you would expect police officers

   in the Providence Police Department to take the same action in the future in a similar situation; is

   that correct?” “Yes.”).

                                             Page 60 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 61 of 67 PageID #: 757



          This view is bolstered by the testimony of Major Verdi, the ranking officer on the scene,

   who also explicitly agreed that the actions of Defendant Perez were consistent with PPD policy

   and training:

          Q. And is it your testimony that in arresting Ms. Kurland, Officer Perez was
          acting in accordance with the training provided by the City of Providence?
          A. It is based on both his observations and what he witnessed that evening, her
          actions that evening, in accordance with policy of the police department.
          Q. Just to be clear, her actions on that evening, you said she refused to move from
          that point; is that correct?
          A. That -- what you just described is she refused to move, she refused to comply,
          and coupled with the fact that it was -- or her not moving had created a risk
          because others were trying, the way Lieutenant Perez explained, to get to where
          she was and it was creating a public safety issue.
          Q. The only thing she was doing was standing there in a public park; is that
          correct?
          A. She was not complying with the officer's request.
          Q. Again, is it your testimony that in arresting Ms. Kurland, that Officer Perez
          was acting in accordance with the training provided by the City of Providence?
          A. Training and in accordance with the law.
          Q. And you believe he did nothing wrong; is that correct?
          A. Correct.
          Q. And you believe he should do the same thing under the same circumstances in
          the future; is that correct?
          A. He would do the same under the same set of circumstances, that's my opinion.
          Q. And you believe he should in accordance with the training that he was
          provided; is that correct?
          A. It's more than the training. It's the circumstances and the environment for that
          demonstration.
          Q. Is it your testimony that in arresting Ms. Kurland, Officer Perez was acting in
          accordance with the policies and procedures of the City of Providence Police
          Department?
          A. Yes.
          Q. And he did nothing wrong; is that correct?
          A. Correct.
          Q. And under the same circumstances, he should act in the same way in the
          future; is that correct?
          A. I think he would do the same under the same set of circumstances.
          Q. And as his superior, do you believe he should do the same under the same set
          of circumstances?
          A. Yes.
          Q. And in doing so, he would be acting consistently with the policies and
          procedures of the Providence Police Department; is that correct?
          A. Yes.
          Q. I just want to make sure I have it clear, the circumstances of Ms. Kurland's
          arrest about which you testified.
                                            Page 61 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 62 of 67 PageID #: 758



          A. Okay.
          Q. The circumstances include the fact that she was protesting in the middle of a
          public park; that's one circumstance, correct?
          A. Yes.
          Q. And another circumstance, as I understand it, is she was asked to move from
          that location; is that correct?
          A. Correct.
          Q. And she failed to comply with that request to move; is that correct?
          A. Yes.
          Dep. Verdi 56:24-61:4.

          This testimony, coupled with the clear illegality of Defendants conduct, is sufficient

   alone to expose the City to liability. See Reilly 2013 WL 1193352, at *8–12; Paul v. City of

   Altus, 141 F.3d 1185, at *2–3 (10th Cir.1998) (table) (denying the defendant city's motion for

   summary judgment where an officer's incident report stated that the defendant officer's action

   was consistent with their training); Parker v. Town of Swansea, 270 F.Supp.2d 92, 101

   (D.Mass.2003) (denying the defendant town's motion for summary judgment where an officer

   testified that the defendant officer's action was “in accordance” with police training and that “he

   would have done the same thing”).

          Further, this lack of respect for the First Amendment has been on display in a series of

   cases before this Court, demonstrating not only that such violations are part of a policy, practice,

   and/or custom of the PPD and a result of the training provided to PPD officers, but also that such

   violations are continuing despite being brought repeatedly to the attention of senior Defendant

   City officials and despite the direction of this Court. This conduct has continued despite a series

   of recent lawsuits in which the Defendant City has been sued for the same or similar free speech

   violations. See e.g. Reilly v. Providence, No. CA 10-461 S, 2013 WL 1193352 (D.R.I. Mar. 22,

   2013) (illegal clearing of vast public spaces and restrictions on leafleting); Prince v. Providence,

   C.A. No. 15-378M (D.R.I) (illegal arrest and assault on someone peacefully filming police

   conduct); Pombo v. Providence, C.A. No. 1:15-cv-00291-ML-LDA (D.R.I) (illegal restrictions

   on a local street musician performing on the street); Kurland v. City of Providence C.A. No. 18-
                                             Page 62 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 63 of 67 PageID #: 759



   cv-00440-JJM-LDA (D.R.I) (illegal arrest of Ms. Kurland for standing on the sidewalk, not

   blocking anyone, and telling police officers they could not bar people from the sidewalk in

   Kennedy Plaza who were not causing a disturbance or blocking flow of movement on the

   sidewalk).

                I. Malicious Prosecution

          The Rhode Island Supreme “Court has defined malicious prosecution ‘as a suit for

   damages resulting from a prior criminal or civil legal proceeding that was instituted maliciously

   and without probable cause, and that terminated unsuccessfully for the plaintiff therein.’ ”

   Horton v. Portsmouth Police Dep't, 22 A.3d 1115, 1121–22 (R.I. 2011) (quoting Clyne v. Doyle,

   740 A.2d 781, 782 (R.I.1999)). The existence of probable cause is a complete defense to a false

   arrest claim.” Henshaw v. Doherty, 881 A.2d 909, 919 (R.I.2005) (quoting Weinstock v. Wilk,

   296 F.Supp.2d 241, 247 (D.Conn.2003)); see Hill v. Rhode Island State Employees' Retirement

   Board, 935 A.2d 608, 613 (R.I.2007). “Probable cause to arrest exists when the facts and

   circumstances within the police officer's knowledge and of which he has reasonably trustworthy

   information are sufficient to warrant a reasonable person's belief that a crime has been committed

   and that the person to be arrested has committed the crime.” State v. Girard, 799 A.2d 238, 249

   (R.I.2002) (quoting State v. Kryla, 742 A.2d 1178, 1182 (R.I.1999)). “[P]robable cause is

   determined under a flexible ‘totality-of-the-circumstances' analysis.” Id. (quoting Kryla, 742

   A.2d at 1182).

          While Rhode Island has not clearly outlined the malice element or its relationship to

   probable cause or lack thereof the general rule is that malice may be inferred from a lack of

   probable cause. Campbell v. Casey, 166 F. Supp. 3d 144, 153 (D. Mass. 2016) (“Malice is

   defined as any wrong or unjustifiable motive. It may be inferred from a lack of probable cause.”

   (internal citations omitted.); Reilly v. Shepherd, 643 S.E.2d 216, 219 (V.A. 2007) (“[m]alice may

                                            Page 63 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 64 of 67 PageID #: 760



   be inferred from a lack of probable cause, but a lack of probable cause may not be inferred from

   malice.”); Alamo Rent-A-Car, Inc. v. Mancusi, 632 So. 2d 1352, 1357 (Fla. 1994) (“In an action

   for malicious prosecution it is not necessary for a plaintiff to prove actual malice; legal malice is

   sufficient and may be inferred from, among other things, a lack of probable cause, gross

   negligence, or great indifference to persons, property, or the rights of others.”); Benjamin v.

   Hooper Elec. Supply Co., 568 So. 2d 1182, 1191 (Miss. 1990) (“absence of probable cause for

   the prosecution is circumstantial evidence of malice.”); Stillwagon v. City of Delaware, 274 F.

   Supp. 3d 714, 778 (S.D. Ohio 2017), aff'd in part, appeal dismissed in part sub nom. Stillwagon

   v. City of Delaware, Ohio, 747 F. App'x 361 (6th Cir. 2018) (“Malice may be inferred from the

   absence of probable cause.”); Ingram v. Diamond Equip., Inc., 118 N.E.3d 1, 8 (Ind. Ct. App.

   2018) (“Malice may be inferred from a total lack of probable cause necessary to bring suit.”);

   Lopp v. Anderson, 795 S.E.2d 770, 779 (N.C. Ct. App. 2016) (“Malice can be inferred from the

   want of probable cause alone.”); Fortunato v. City of New York, 63 A.D.3d 880, 881 (N.Y. App.

   Div. 2 Dept. 2009) (“Actual malice can be inferred by the absence of probable cause to

   effectuate an arrest or by conduct that is reckless or grossly negligent”); Fry v. Bank of Am. Nat.

   Tr. & Sav. Ass'n, 142 Cal. App. 2d 150, 158, 298 P.2d 34, 39 (Cal. App. 3 Dist. 1956) (“While

   there is no legal presumption of malice, nevertheless it may be inferred from want of probable

   cause.”); Thompson v. City of New York, 23 N.Y.S.3d 839, 853 (N.Y. Sup. Ct. 2015); In re

   Smith, 489 B.R. 875, 888 (Bankr. M.D. Ga. 2013) (“the essential element “malice” can be

   inferred from the defendant's reckless disregard or conscious indifference, or from lack of

   probable cause.”). This is true even though malice in fact may be an essential element of the

   cause of action, because a lack of probable cause is valid grounds for an inference of malice. See

   e.g. Jalou II, Inc. v. Liner, 43 So. 3d 1023, 1040 (La. App. 1 Cir. 2010) (“In a malicious

   prosecution action, there must be malice in fact. Any feeling of hatred, animosity, or ill will

                                              Page 64 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 65 of 67 PageID #: 761



   toward the plaintiff, of course, amounts to malice . . . Malice may also be inferred from lack of

   probable cause or a finding of reckless disregard for the other person's rights.”) (internal citations

   omitted). A failure to make a proper investigation of the facts is also evidence of malice.

          Here, as outlined above, as a matter of law there was a total and utter lack of probable

   cause to arrest Plaintiff Kurland and thus as a matter of law a malicious prosecution ensued.

          Additionally, a failure to properly investigate a case by a prosecuting attorney can also

   support a claim of malicious prosecution. See Junior Food Stores, Inc. v. Rice, 671 So. 2d 67

   (Miss. 1996) (In malicious prosecution case, where a reasonable person would investigate further

   before instituting a proceeding, the failure to do so is an absence of “probable cause” for

   prosecution and may be evidence of malice.); Silas v. Arden, 213 Cal. App. 4th 75, 92, (Cal.

   App. 2 Dist 2012) (failure to investigate evidence of malice). Here, the total failure of Defendant

   Clements and the Defendant City Prosecutors to properly investigate Defendant Perez’s basis for

   the arrest and full-tilt continuation of their prosecution through 6 court dates in two different

   courts over 113 days, until they were finally stopped by the not guilty filling imposed by the

   State District Court Judge, over their baseless objection is further evidence of malice. Indeed,

   Attorney Ryan expressly testified that he bases his entire prosecution on the police report and did

   not conduct any further investigation. Pl.’s SUF at ¶¶119; Dep. Ryan 57 :17-25 (“Q. And before

   you said that -- strike that. Before you gave the opinion that there was probable cause to charge

   under the state statute, did you attempt to find out where she was standing? A. I didn't talk to

   Lieutenant Perez prior to transferring this to the District Court. Q. Is the answer, then, no, you

   did not attempt to find out where she was standing? A. No.”).             Attorney Nelson testified

   similarly. Dep. Nelson 56:19-61:6. Although he claimed his prosecution of Plaintiff Kurland

   was based on the police report, when pressed about probable cause to arrest and to prosecute Ms.




                                              Page 65 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 66 of 67 PageID #: 762



   Kurland, Mr. Ryan was unable to point to any facts or evidence therein that supported probable

   cause. Pl.’s SUF ¶120; Dep. Ryan 49:19-70:15.

          Finally, Plaintiff Kurland also testified that Defendant Perez knew who she was and

   displayed animosity towards her. Pl.’s SUF at 115; Dep. Kurland 183:6-12 (Testifying that

   Defendant Perez stated “I know you. You’re a troublemaker”. He then said “Yeah, you’re Luna

   aren’t you?” Referring to the last name of Ms. Kurland’s deceased husband.) As Defendants

   presumably dispute this, even if this Court does not grant summary judgment for Plaintiff on this

   issue, this dispute of fact would prelude summary judgment for Defendants.

   VI.    CONCLUSION

          WHEREFORE, for all the foregoing reasons, Plaintiffs respectfully pray that this Court:

          1.     Grant partial summary judgment in favor of Plaintiffs and against the Defendants

   on the issue of liability on all Counts alleged in the Second Amended Complaint.

          2.     Continue the matter for such further proceedings as may be necessary, including

   the determination of appropriate relief and damages and an award of attorney’s fees pursuant to

   42 U.S.C. §1988.

                                               Plaintiffs,
                                               By their attorneys,

   Date: April 3, 2019                         /s/ Richard A. Sinapi
                                               Richard A. Sinapi, Esq. (#2977)
                                               American Civil Liberties Union of Rhode Island
                                               Sinapi Law Associates, Ltd.
                                               2374 Post Road, Suite 201
                                               Warwick, RI 02886
                                               Phone: (401) 739-9690; Fax (401) 739-9040
                                               Email: ras@sinapilaw.com




                                            Page 66 of 67
Case 1:14-cv-00524-MSM-PAS Document 58-1 Filed 04/03/19 Page 67 of 67 PageID #: 763




                                         CERTIFICATION


   Michael J. Colucci Esq. (#3302)              Kevin F. McHugh Esq. (#3927)
   Olenn & Penza Address                        Kathryn M. Sabatini
   530 Greenwich Ave                            City of Providence Department of Law
   Warwick, RI 02886-1824                       275 Westminster Street, Suite 200
   mjc@olenn-penza.com                          Providence, RI 02903
                                                kmchugh@providenceri.gov


           I hereby certify that on April 3, 2019, a true copy of the within was filed electronically
   via the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
   operation of the Court’s electronic filing system and the filing is available for viewing and
   downloading from the court’s cm/ecf system. Service on the counsel of record listed above has
   been effectuated by electronic means.


                                                /s/ Richard A. Sinapi




                                            Page 67 of 67
